Exhibit 10

 

EXECUTION VERSION



 

 

GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of March 1, 2017


Series 2017-GS5



 

 

 

   

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of March 1, 2017,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
March 1, 2017 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor (in such capacity, the “Depositor”), Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (in such capacity, the
“Operating Advisor”) and asset representations reviewer (in such capacity, the
“Asset Representations Reviewer”), and Wells Fargo Bank, National Association,
as certificate administrator (in such capacity, the “Certificate Administrator”)
and trustee (in such capacity, the “Trustee”), pursuant to which the Purchaser
will transfer the Mortgage Loans (as defined herein) to a trust fund and
certificates and the Retained Interest representing ownership interests in the
Mortgage Loans will be issued by a New York common law trust (the “Trust”). In
exchange for the Mortgage Loans, the Trust will issue to or at the direction of
the Depositor certificates to be known as GS Mortgage Securities Trust 2017-GS5,
Commercial Mortgage Pass-Through Certificates, Series 2017-GS5 (collectively,
the “Certificates”) and the Retained Interest. For purposes of this Agreement,
“Mortgage Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), (subject
to the rights of the holders of interests in the Companion Loans) all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off
Date, (excluding payments of principal, interest and other amounts due and
payable on the Mortgage Loans on or before the Cut-off Date). Upon the sale of
the Mortgage Loans, the ownership of each related Mortgage Note, the Seller’s
interest in the related Mortgage represented by the Mortgage Note and the other
contents of the related Mortgage File (subject to the rights of the holders of
interests in the Companion Loans) will be vested in the Purchaser and
immediately thereafter the Trustee, and the ownership of records and documents
with respect to each Mortgage Loan (other than those to be held by the holders
of the Companion Loans) prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of interests in the Companion
Loans) immediately vest in the Purchaser and immediately thereafter the Trustee.
In connection with the transfer of the Mortgage Loans related to the Whole Loans
pursuant to this Section 1, the Seller does hereby assign to the Purchaser all
of its rights, title and interest (solely in its capacity as the holder of the
Mortgage Loans related to Whole Loans) in, to and under the related Co-Lender
Agreements (it being understood and agreed that the Seller does not assign any
right, title or interest that it or any other party may have thereunder in its
capacity

 



   

 

 

as any Companion Holder). The Purchaser will sell (i) the Class A-1, Class A-2,
Class A-3, Class A-4, Class A-AB, Class X-A, Class X-B, Class A-S, Class B,
Class C and Class X-C Certificates (the “Public Certificates”) to the
underwriters specified in the underwriting agreement, dated as of March 7, 2017
(the “Underwriting Agreement”), among the Depositor, Goldman, Sachs & Co.
(“GS&Co.”), Academy Securities, Inc. (“Academy”) and Drexel Hamilton, LLC
(“Drexel” and, together with GS&Co. and Academy, the “Underwriters”); and (ii)
the Class D, Class X-D, Class E, Class F, Class G and Class R Certificates (the
“Private Certificates”) to GS&Co., Academy and Drexel as the initial purchasers
(each in such capacity, an “Initial Purchaser” and collectively, the “Initial
Purchasers”) specified in the certificate purchase agreement, dated as of March
7, 2017 (the “Certificate Purchase Agreement”), among the Depositor and the
Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall (i) transfer the Retained Interest to
the Seller or at the Seller’s direction and (ii) pay, by wire transfer of
immediately available funds, to the Seller or at the Seller’s direction
$1,066,783,921.62, plus accrued interest on the Mortgage Loans from and
including March 1, 2017 to but excluding the Closing Date (but subject to
certain post-settlement adjustment for expenses incurred by the Underwriters and
the Initial Purchasers on behalf of the Depositor and for which the Seller is
specifically responsible). The Seller hereby directs the Depositor to transfer
the Retained Interest directly to Goldman Sachs Bank USA.

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Mortgage Note shall be transferred to the
Trustee subject to and in accordance with this Agreement. Any funds due after
the Cut-off Date in connection with a Mortgage Loan received by the Seller shall
be held in trust on behalf of the Trustee (for the benefit of the
Certificateholders and the Retained Interest Owner) as the owner of such
Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-off Date but collected after the Cut-off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 



  -2- 

 

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to any Non-Serviced
Mortgage Loan) and the Special Servicer, respectively, on the dates set forth in
Section 2.01 of the Pooling and Servicing Agreement, all documents, instruments
and agreements required to be delivered by the Purchaser, or contemplated to be
delivered by the Seller (whether at the direction of the Purchaser or
otherwise), to the Custodian, the Master Servicer and the Special Servicer, as
applicable, with respect to the Mortgage Loans under Section 2.01 of the Pooling
and Servicing Agreement, and meeting all the requirements of such Section 2.01
of the Pooling and Servicing Agreement; provided that the Seller shall not be
required to deliver any draft documents, privileged or other communications,
credit underwriting, due diligence analyses or data or internal worksheets,
memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders, the Retained
Interest Owner and, if applicable, the related Serviced Companion Noteholder,
that may be required in order for the Master Servicer to draw on such letter of
credit on behalf of the Trustee for the benefit of the Certificateholders, the
Retained Interest Owner and, if applicable, the related Serviced Companion
Noteholder, in accordance with the applicable terms thereof and/or of the
related Mortgage Loan documents)) and the Seller shall be deemed to have
satisfied any such delivery requirements by delivering with respect to any
letter(s) of credit a copy thereof to the Custodian together with an Officer’s
Certificate of the Seller certifying that such document has been delivered to
the Master Servicer or an Officer’s Certificate from the Master Servicer
certifying that it holds the letter(s) of credit pursuant to Section 2.01(b) of
the Pooling and Servicing Agreement. If a letter of credit referred to in the
previous sentence is not in a form that would allow the Master Servicer to draw
on such letter of credit on behalf of the Trustee for the benefit of the
Certificateholders, the Retained Interest Owner and, if applicable the related
Serviced Companion Noteholder, in accordance with the applicable terms thereof
and/or of the related Mortgage Loan documents, the Seller shall deliver the
appropriate assignment or amendment documents (or copies of such assignment or
amendment documents if the Seller has submitted the originals to the related
issuer of such letter of credit for processing) to the Master Servicer within 90
days of the Closing Date. The Seller shall pay any costs of assignment or
amendment of such letter(s) of credit required in order for the Master Servicer
to draw on such

 



  -3- 

 

 

letter(s) of credit on behalf of the Trustee for the benefit of the
Certificateholders, the Retained Interest Owner and, if applicable the related
Serviced Companion Noteholder, and shall cooperate with the reasonable requests
of the Master Servicer or the Special Servicer, as applicable, in connection
with effectuating a draw under any such letter of credit prior to the date such
letter of credit is assigned or amended in order that it may be drawn by the
Master Servicer on behalf of the Trustee for the benefit of the
Certificateholders, the Retained Interest Owner and, if applicable, the related
Serviced Companion Noteholder.

 

Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver a power of attorney substantially in the form
of Exhibit F hereto to each of the Master Servicer and the Special Servicer,
that permits such parties to take such other action as is necessary to effect
the delivery, assignment and/or recordation of any documents and/or instruments
relating to any Mortgage Loan which have not been delivered, assigned or
recorded at the time required for enforcement by the Trust Fund. The Seller will
be required to effect at its expense the assignment and, if applicable,
recordation of its Mortgage Loan documents until the assignment and recordation
of all such Mortgage Loan documents has been completed.

 

(b)       In connection with any Servicing Shift Whole Loan, (1) instruments of
assignment to the Trustee may be in blank and need not be recorded pursuant to
the Pooling and Servicing Agreement (other than the endorsements to the Note(s)
evidencing the related Servicing Shift Mortgage Loan) until the earlier of (i)
the related Servicing Shift Securitization Date, in which case such instruments
shall be assigned and recorded in accordance with the related Non-Serviced
Pooling Agreement, (ii) 180 days following the Closing Date, and (iii) such
Servicing Shift Whole Loan becoming a Specially Serviced Mortgage Loan prior to
such Servicing Shift Securitization Date, in which case assignments and
recordations shall be effected in accordance with Section 2.01 of the Pooling
and Servicing Agreement until the occurrence, if any, of such Servicing Shift
Securitization Date, (2) no letter of credit need be amended (including, without
limitation, to change the beneficiary thereon) until the earlier of (i) the
related Servicing Shift Securitization Date, in which case such amendment shall
be in accordance with the related Non-Serviced Pooling Agreement, (ii) 180 days
following the Closing Date, and (iii) such Servicing Shift Whole Loan becoming a
Specially Serviced Mortgage Loan prior to such Servicing Shift Securitization
Date in which case such amendment shall be effected in accordance with the terms
of Section 2.01 of the Pooling and Servicing Agreement, and (3) on and following
such Servicing Shift Securitization Date, the Person selling the related
Servicing Shift Lead Note to the related Non-Serviced Depositor, at its own
expense, shall be (a) entitled to direct in writing, which may be conclusively
relied upon by the Custodian, the Custodian to deliver the originals of all the
Mortgage Loan documents relating to such Servicing Shift Whole Loan in its
possession (other than the original Note(s) evidencing such Servicing Shift
Mortgage Loan) to the related Non-Serviced Trustee or the related Non-Serviced
Custodian, (b) if the right under clause (a) is exercised, required to cause the
retention by or delivery to the Custodian of photocopies of Mortgage Loan
documents related to such Servicing Shift Whole Loan so delivered to such
Non-Serviced Trustee or such Non-Serviced Custodian, (c) entitled to cause the
completion (or, in the event of a recordation as contemplated by clause (1)(ii)
of this paragraph, the preparation, execution and delivery) and recordation of
instruments of assignment in the name of the related Other Trustee or related
Non-Serviced Custodian, (d) if the right under clause (c) is exercised, required
to deliver to the Trustee or Custodian photocopies of any

 



  -4- 

 

 

instruments of assignment so completed and recorded, and (e) entitled to require
the Master Servicer to transfer, and to cooperate with all reasonable requests
in connection with the transfer of, the Servicing File, and any Escrow Payments,
reserve funds and items specified in clauses (9), (12), (14) and (18) of the
definition of “Mortgage File” in the Pooling and Servicing Agreement for such
Servicing Shift Whole Loan to the related Other Servicer.

 

(c)       Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans (other than the Non-Serviced Mortgage Loan) or the related Serviced
Companion Loans, (B) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and the Serviced Companion Loans or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the Serviced Companion Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or any related Serviced Companion
Loans, together with a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan or to the Serviced Companion Loans,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

(d)       With respect to any Mortgage Loan secured by a Mortgaged Property that
is subject to a franchise agreement with a related comfort letter in favor of
the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders and the Retained Interest Owner or have a new comfort
letter (or any such new document or acknowledgement as may be contemplated under
the existing comfort letter) issued in the name of the Trustee for the benefit
of the Certificateholders and the Retained Interest Owner, the Seller or its
designee shall, within 45 days of the Closing Date (or any shorter period if
required by the applicable comfort letter), provide any such required notice or
make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master Servicer
shall, as soon as reasonably practicable following receipt thereof, deliver the
original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.

 



  -5- 

 

 

SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller. The Seller covenants with the Purchaser
as follows:

 

(a)       except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. (“AMO”) to record and
file in the appropriate public recording office for real property records or UCC
Financing Statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related Assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall promptly prepare or cause the preparation of a
substitute therefor or cure such defect or cause such defect to be cured, as the
case may be, and the Seller shall record or file, or cause AMO to record or
file, such substitute or corrected document or instrument or, with respect to
any assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 

(b)       as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3),
(6) (if recorded) and (15) of the definition of “Mortgage File” in the Pooling
and Servicing Agreement solely because of a delay caused by the public recording
or filing office where such document or instrument has been delivered for
recordation or filing, as applicable, it shall forward to the Custodian a copy
of the original certified by the Seller to be a true and complete copy of the
original thereof submitted for recording. The Seller shall cause each assignment
referred to in Section (5)(a) above that is recorded and the file copy of each
UCC-3 assignment referred to in Section (5)(a) above to

 



  -6- 

 

 

reflect that it should be returned by the public recording or filing office to
the Custodian or its agent following recording (or, alternatively, to the Seller
or its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or Assignment of Assignment of Leases, the
Seller shall obtain therefrom and deliver to the Custodian a certified copy of
the recorded original. On a monthly basis, at the expense of the Seller, the
Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;

 

(c)       it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders, the Retained Interest Owner and/or the Companion Holder.
Prior to the date that a letter of credit with respect to any Mortgage Loan is
transferred to the Master Servicer, the Seller will cooperate with the
reasonable requests of the Master Servicer or the Special Servicer, as
applicable, in connection with effectuating a draw under such letter of credit
as required under the terms of the related Mortgage Loan documents;

 

(d)       the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)       if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus dated March 13, 2017 relating to the
Public Certificates, the annexes and exhibits thereto and any DVD delivered
therewith, or the Offering Circular dated March 13, 2017 relating to the Private
Certificates, the annexes and exhibits thereto and any DVD delivered therewith
(collectively, the “Offering Documents”), or causes there to be an omission to
state therein a material fact with respect to the Seller Information required to
be stated therein or necessary to make the statements therein with respect to
the Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the
Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering

 



  -7- 

 

 

Documents are delivered to a purchaser, be misleading and will comply with
applicable law. (All terms under this clause (e) and not otherwise defined in
this Agreement shall have the meanings set forth in the Indemnification
Agreement, dated as of March 7, 2017, among the Underwriters, the Initial
Purchasers, the Seller and the Purchaser (the “Indemnification Agreement” and,
together with this Agreement, the “Operative Documents”));

 

(f)       for so long as the Trust (or with respect to the Companion Loans, if
such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)       within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan to the Depositor by uploading such Diligence File (including,
if applicable, any additional documents that the Seller believes should be
included to enable the Asset Representations Reviewer to perform an Asset Review
on such Mortgage Loan; provided that such documents are clearly labeled and
identified) to the Intralinks Site, each such Diligence File being organized and
categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 

(h)       promptly upon completion or such delivery of the Diligence Files, but
in no event later than sixty (60) days after the Closing Date, the Seller shall
provide each of the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Directing Holder, the
Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing Agreement, with a
certification by an authorized officer of the Seller, substantially in the form
of Exhibit E to this Agreement, that the electronic copy of the Diligence File
for each Mortgage Loan uploaded to the Intralinks Site constitutes all documents
required under the definition of “Diligence File” and such Diligence Files are
organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor;

 

(i)       upon written request of the Asset Representations Reviewer (in the
event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a
Delinquent Mortgage Loan), the Seller shall provide to the Asset Representations
Reviewer promptly, but in no event later than ten (10) Business Days after
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset

 



  -8- 

 

 

Representations Reviewer relating to each Delinquent Mortgage Loan to enable the
Asset Representations Reviewer to complete any Test for a Delinquent Mortgage
Loan, but only to the extent such documents are in the possession of the Seller;
provided that the Seller shall not be required to provide any documents that are
proprietary to the related originator or the Seller or any draft documents,
privileged or internal communications, credit underwriting or due diligence
analysis;

 

(j)       upon the completion of an Asset Review with respect to each Delinquent
Mortgage Loan and receipt by the Seller of a written request from the Asset
Representations Reviewer, the Seller shall pay a fee of (i) $15,000 plus $1,000
per additional Mortgaged Property with respect to each Delinquent Mortgage Loan
subject to an Asset Review with a Cut-off Date Principal Balance less than
$20,000,000, (ii) $20,000 plus $1,000 per additional Mortgaged Property with
respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Principal Balance greater than or equal to $20,000,000, but less
than $40,000,000 or (iii) $25,000 plus $1,000 per additional Mortgaged Property
with respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Principal Balance greater than or equal to $40,000,000, in each
case within 60 days of such written request by the Asset Representations
Reviewer;

 

(k)       if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not failed a Test or (ii) a claim that any missing documents in the
Review Materials are not required to complete a Test, in any such case to the
Asset Representations Reviewer;

 

(l)       the Seller acknowledges and agrees that in the event an Enforcing
Party elects a dispute resolution method pursuant to Section 2.03 of the Pooling
and Servicing Agreement, the Seller shall abide by the selected dispute
resolution method and otherwise comply with the terms and provisions set forth
in the Pooling and Servicing Agreement (including the exhibits thereto) related
to the resolution method;

 

(m)       the Seller shall indemnify and hold harmless the Purchaser against any
and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written request by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement within 60 days of the Closing Date (or such
later date specified herein or in the Pooling and Servicing Agreement);

 

(n)       with respect to any Mortgage Loan that is (or may become pursuant to
the related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in the
event that the Closing Date occurs prior to the closing date of the Non-Serviced
Securitization, the Seller shall

 



  -9- 

 

 

provide (or cause to be provided) to the Depositor and the Trustee (1) written
notice in a timely manner of (but no later than three (3) Business Days prior
to) the closing of such Non-Serviced Securitization, and (2) no later than the
closing date of such Non-Serviced Securitization, a copy of the Non-Serviced
Pooling Agreement in an EDGAR-compatible format, and (y) in the event that the
Closing Date occurs after the closing of the Non-Serviced Securitization, the
Seller shall provide, or cause the Other Depositor to provide, the Depositor
(and counsel thereto) with a copy of the related Non-Serviced Pooling Agreement
(together with any amendments thereto) in an EDGAR-compatible format by the
later of (1) two (2) Business Days prior to the Closing Date and (2) the closing
date of such Non-Serviced Securitization;

 

(o)       with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the securitization of such Companion
Loan, the reasonable costs of such party related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller;

 

(p)       In the event that the Seller determines that a Third Party Purchaser
no longer complies with one or more of the requirements of §244.7(b)(1),
§244.7(b)(3), §244.7(b)(4), §244.7(b)(5) or §244.7(b)(8) of the Risk Retention
Rules, then the Seller shall promptly notify, or cause to be notified, the
Certificate Administrator in writing of such noncompliance, and the Certificate
Administrator will be required under the Pooling and Servicing Agreement to make
any such notice available to Privileged Persons via the Certificate
Administrator’s Website;

 

(q)       On or prior to the date that is 2 Business Days prior to the first
Distribution Date, the Seller shall deliver, or cause to be delivered, to the
Certificate Administrator the disclosure required pursuant to §244.4(c)(1)(ii)
of the Risk Retention Rules, and the Certificate Administrator will be required
under the Pooling and Servicing Agreement to make any such disclosure available
to Privileged Persons via the Certificate Administrator’s Website; and

(r)       The Seller will act as a “sponsor” (as defined in §244.2 of the Risk
Retention Rules) and retain the sHRR Certificates and the Retained Interest in
accordance with §244.3(a) of the Risk Retention Rules, and the Seller agrees
that it shall comply and shall cause any “majority-owned affiliate” (as defined
in §244.2 of the Risk Retention Rules) to comply with the Risk Retention Rules.

 

SECTION 6     Representations and Warranties.

 

(a)       The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)       The Seller is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and

 



  -10- 

 

 

all the transactions contemplated hereby and thereby, including, but not limited
to, the power and authority to sell, assign, transfer, set over and convey the
Mortgage Loans in accordance with this Agreement;

 

(ii)       Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)       The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)       There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)       The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)       No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 



  -11- 

 

 

(vii)       The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)       Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents.  The Seller further represents and
warrants that no portion of the Accountant’s Due Diligence Report contains, with
respect to the information contained therein with respect to the Mortgage Loans,
any names, addresses, other personal identifiers or zip codes with respect to
any individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(a)(viii).

 

(b)       The Purchaser represents and warrants to the Seller as of the Closing
Date that:

 

(i)       The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, with full corporate power
and authority to own its assets and conduct its business, is duly qualified as a
foreign corporation in good standing in all jurisdictions in which the ownership
or lease of its property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the ability of the Purchaser to perform its
obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)       Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 



  -12- 

 

 

(iii)       The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)       There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)       The Purchaser is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Purchaser or its properties or might have consequences that would materially and
adversely affect its performance under any Operative Document;

 

(vi)       No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)       The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters and the Initial Purchasers at least 5 Business Days before
the first sale in the offering contemplated by the Offering Documents; and (C)
furnished each such Form 15G to the Securities and Exchange Commission on EDGAR
at least 5 Business Days before the first sale in the offering contemplated by
the Offering Documents as required by Rule 15Ga-2.

 

(c)       The Seller further makes the representations and warranties as to the
Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-off Date
or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 



  -13- 

 

 

(d)       Pursuant to the Pooling and Servicing Agreement, if the Depositor, the
Master Servicer, the Special Servicer, the Trustee, the Certificate
Administrator or the Operating Advisor (solely in its capacity as operating
advisor) discovers (without implying any duty of such person to make, or to
attempt to make, such a discovery) or receives notice alleging (A) that any
document constituting a part of a Mortgage File has not been properly executed,
is missing, contains information that does not conform in any material respect
with the corresponding information set forth in the Mortgage Loan Schedule, or
does not appear to be regular on its face (each, a “Document Defect”), or (B) a
breach of any representation or warranty of the Seller made pursuant to Section
6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”), then such
party is required to give prompt written notice thereof to the Seller.

 

(e)       Pursuant to the Pooling and Servicing Agreement, the Master Servicer
(with respect to Non-Specially Serviced Mortgage Loans) or the Special Servicer
(with respect to Specially Serviced Mortgage Loans) is required to determine
whether any such Document Defect or Breach with respect to any Mortgage Loan
materially and adversely affects, or such Document Defect is deemed in
accordance with Section 2.03 of the Pooling and Servicing Agreement to
materially and adversely affect, the value of the Mortgage Loan or any related
REO Property or the interests of the Certificateholders and the Retained
Interest Owner therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”; and a Material Breach
and/or a Material Document Defect, as the case may be, shall constitute a
“Material Defect”). The Master Servicer or the Special Servicer may (but will
not be obligated to) consult with the Master Servicer or the Special Servicer
regarding any determination of a Material Defect for a Non-Specially Serviced
Mortgage Loan. If such Document Defect or Breach has been determined to be a
Material Defect, then the Enforcing Servicer will be required to give prompt
written notice thereof to the Seller, the other parties to the Pooling and
Servicing Agreement and (for so long as no Consultation Termination Event is
continuing) the Directing Holder. Promptly upon becoming aware of any such
Material Defect (including through a written notice given by any party to the
Pooling and Servicing Agreement, as provided above if the Document Defect or
Breach identified therein is a Material Defect), the Seller shall, not later
than 90 days from the earlier of (a) the earlier of the Seller’s discovery or
receipt of notice of, and receipt of a demand to take action with respect to,
such Material Defect or (b) in the case of a Material Defect relating to a
Mortgage Loan not being a Qualified Mortgage, any party’s discovery of such
Material Defect (such 90-day period, the “Initial Cure Period”), (i) cure such
Material Defect in all material respects (which cure shall include payment of
any losses and Additional Trust Expenses associated therewith, including the
amount of any fees and reimbursable expenses of the Asset Representations
Reviewer attributable to the Asset Review of such Mortgage Loan), (ii)
repurchase the affected Mortgage Loan or REO Loan (or the Trust’s interest
therein with respect to any Mortgage Loan that is part of a Whole Loan) at the
applicable Purchase Price by wire transfer of immediately available funds to the
Collection Account or (iii) substitute a Qualified Substitute Mortgage Loan
(other than with respect to the related Whole Loans, for which no substitution
shall be permitted) for such affected Mortgage Loan (provided that in no event
shall any such substitution occur later than the second anniversary of the
Closing Date) and pay the Master Servicer, for deposit into the Collection
Account, any Substitution Shortfall Amount in connection therewith; provided,
however, that if (i) such Material Defect is capable of being cured but not
within such Initial Cure Period, (ii) such Material Defect is not related to any
Mortgage Loan’s not being a Qualified Mortgage and

 



  -14- 

 

 

(iii) the Seller has commenced and is diligently proceeding with the cure of
such Material Defect within such Initial Cure Period, then the Seller shall have
an additional 90 days (such additional 90 day period, the “Extended Cure
Period”) to complete such cure, or, in the event of a failure to so cure, to
complete such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above (it being understood and agreed
that, in connection with the Seller’s receiving such Extended Cure Period, the
Seller shall deliver an Officer’s Certificate to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator setting forth
the reasons such Material Defect was not cured within the Initial Cure Period
and what actions the Seller is pursuing in connection with the cure of such
Material Defect and stating that the Seller anticipates that such Material
Defect will be cured within such Extended Cure Period); and provided, further,
that, if any such Material Defect is still not cured after the Initial Cure
Period and any such Extended Cure Period solely due to the failure of the Seller
to have received the recorded document, then the Seller shall be entitled to
continue to defer its cure, repurchase or substitution obligations in respect of
such Document Defect so long as the Seller certifies to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator every 30 days
thereafter that the Document Defect is still in effect solely because of its
failure to have received the recorded document and that the Seller is diligently
pursuing the cure of such defect (specifying the actions being taken), except
that no such deferral of cure, repurchase or substitution may continue beyond
the date that is 18 months following the Closing Date. Any such repurchase or
substitution of a Mortgage Loan shall be on a whole loan, servicing released
basis. The Seller shall have no obligation to monitor the Mortgage Loans
regarding the existence of a Breach or a Document Defect, but if the Seller
discovers a Material Defect with respect to a Mortgage Loan, it will notify the
Purchaser. Periodic Payments due with respect to each Qualified Substitute
Mortgage Loan (if any) after the related Due Date in the month of substitution,
and Periodic Payments due with respect to each Mortgage Loan being repurchased
or replaced, and received by the Master Servicer or the Special Servicer on
behalf of the Trust, after the related Cut-off Date through, but not including,
the related date of repurchase or substitution, shall be part of the Trust Fund.
Periodic Payments due with respect to each Qualified Substitute Mortgage Loan
(if any) on or prior to the related Due Date in the month of substitution, and
Periodic Payments due with respect to each Mortgage Loan being repurchased or
replaced and received by the Master Servicer or the Special Servicer on behalf
of the Trust after the related date of repurchase or substitution, shall not be
part of the Trust Fund and are to be remitted by the Master Servicer to the
Seller effecting the related repurchase or substitution within two Business Days
following receipt of properly identified and available funds constituting such
Periodic Payment. From and after the date of substitution, each Qualified
Substitute Mortgage Loan, if any, that has been substituted shall be deemed to
constitute a “Mortgage Loan” hereunder for all purposes.

 

No delay in either the discovery of a Material Defect on the part of any party
to the Pooling and Servicing Agreement or in providing notice of such Material
Defect shall relieve the Mortgage Loan Seller of its obligation to repurchase
the related Mortgage Loan (if it is otherwise required to do so under this
Agreement) unless (i) the Mortgage Loan Seller did not otherwise discover or
have knowledge of such Material Defect, (ii) such delay is the result of the
failure by a party to the Pooling and Servicing Agreement to provide prompt
notice as required by the terms of the Pooling and Servicing Agreement after
such party has actual knowledge of such Material Defect (knowledge shall not be
deemed to exist by reason of the custodian’s exception report) and such delay
precludes the Mortgage Loan Seller from curing such Material

 



  -15- 

 

 

Defect and (iii) provided that the Mortgage Loan Seller is afforded a cure
period of 90 days from the Mortgage Loan Seller’s receipt of notice thereof,
such Material Defect did not relate to a Mortgage Loan not being a Qualified
Mortgage as described in this section. Notwithstanding the foregoing, if a
Mortgage Loan is not secured by a Mortgaged Property that is, in whole or in
part, a hotel, restaurant (operated by a Mortgagor), healthcare facility,
nursing home, assisted living facility, self-storage facility, theatre or
fitness center (operated by a Mortgagor), then the failure to deliver to the
Custodian copies of the UCC Financing Statements with respect to such Mortgage
Loan shall not be a Material Defect.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without regard to this paragraph), then the
applicable Material Defect shall be deemed to constitute a Material Defect as to
each other Crossed Underlying Loan in the related Crossed Mortgage Loan Group
for purposes of this paragraph, and the Seller will be required to repurchase or
substitute for all of the remaining Crossed Underlying Loans in the related
Crossed Mortgage Loan Group as provided in the first paragraph of this Section
6(e) unless such other Crossed Underlying Loans in such Crossed Mortgage Loan
Group satisfy the Crossed Underlying Loan Repurchase Criteria. In the event that
the remaining Crossed Underlying Loans satisfy the aforementioned criteria, the
Seller may elect either to repurchase or substitute for only the affected
Crossed Underlying Loan as to which the related Material Defect exists or to
repurchase or substitute for all of the Crossed Underlying Loans in the related
Crossed Mortgage Loan Group. The Seller shall be responsible for the cost of any
Appraisal required to be obtained to determine if the Crossed Underlying Loan
Repurchase Criteria have been satisfied, so long as the scope and cost of such
Appraisal has been approved by the Seller (such approval not to be unreasonably
withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but each is permitted to
exercise remedies against the Primary Collateral securing its respective related
Mortgage Loans, including with respect to the Trustee, the Primary Collateral
securing the Mortgage Loans still held by the Trustee.

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed Underlying Loans held by such party, then the Seller and
the Purchaser shall forbear from exercising such remedies until the Mortgage
Loan documents evidencing and securing the relevant Mortgage Loans can be
modified in a manner that complies with this Agreement to remove the threat of
material impairment as a result of the exercise of remedies or some other
accommodation can be reached. Any reserve or other cash collateral or letters of
credit securing the Crossed Underlying Loans shall be allocated between such
Crossed Underlying Loans in accordance with the related Mortgage Loan documents,
or otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. Notwithstanding the foregoing, if a Crossed Underlying Loan included
in the Trust Fund is modified to terminate the related cross-

 



  -16- 

 

 

collateralization and/or cross-default provisions, as a condition to such
modification, the Seller shall furnish to the Trustee and the Certificate
Administrator an Opinion of Counsel that any modification shall not cause an
Adverse REMIC Event. Any expenses incurred by the Purchaser in connection with
such modification or accommodation (including but not limited to recoverable
attorney fees) shall be paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the Special Servicer, on behalf of the Trust, and, if no Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder)
are able to agree upon the Loss of Value Payment for a Material Defect, the
Seller may elect, in its sole discretion, to pay such Loss of Value Payment to
the Purchaser (or its assignee); provided that a Material Defect as a result of
a Mortgage Loan not constituting a Qualified Mortgage may not be cured by a Loss
of Value Payment. Upon its making such payment, the Seller shall be deemed to
have cured such Material Defect in all respects. Provided such payment is made,
this paragraph describes the sole remedy available to the Purchaser and its
assignees regarding any such Material Defect, and the Seller shall not be
obligated to repurchase or replace the related Mortgage Loan or otherwise cure
such Material Defect.

 

With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-Serviced Pooling Agreement) exists under the related Non-Serviced
Pooling Agreement with respect to the related Non-Serviced Companion Loan
included in the related Non-Serviced Securitization, and such Non-Serviced
Companion Loan is repurchased by or on behalf of such Seller (or other
responsible repurchasing entity) from the related Non-Serviced Securitization as
a result of such “material document defect” (as such term or any analogous term
is defined in such Non-Serviced Pooling Agreement), then the Seller shall
repurchase such Non-Serviced Mortgage Loan; provided, however, that such
repurchase obligation does not apply to any “material document defect” (as such
term or any analogous term is defined in the related Non-Serviced Pooling
Agreement) related solely to the promissory note for such Non-Serviced Companion
Loan.

 



  -17- 

 

 

(f)       In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied. In the event a Qualified Substitute
Mortgage Loan is substituted for a Mortgage Loan by the Seller as contemplated
by this Section 6, the Seller shall deliver to the Custodian the related
Mortgage File and to the Master Servicer all Escrow Payments and reserve funds
pertaining to such Qualified Substitute Mortgage Loan possessed by it and a
certification to the effect that such Qualified Substitute Mortgage Loan
satisfies all of the requirements of the definition of “Qualified Substitute
Mortgage Loan” in the Pooling and Servicing Agreement.

 

(g)       The representations and warranties of the parties hereto shall survive
the execution and delivery and any termination of this Agreement and shall inure
to the benefit of the respective parties, notwithstanding any restrictive or
qualified endorsement on the Mortgage Notes or Assignment of Mortgage or the
examination of the Mortgage Files.

 

(h)       Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)       The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any 15Ga-1 Repurchase Request. Each such notice shall be given no later
than the tenth (10th) Business Day after (A) with respect to clauses (i) and
(iii) of the preceding sentence, receipt of a Repurchase Communication of a
15Ga-1 Repurchase Request or a Repurchase Request Withdrawal, as applicable, and
(B) with respect to clauses (ii) and (iv) of the preceding sentence, the
occurrence of the event giving rise to the requirement for such notice, and
shall include (1) the identity of the related Mortgage Loan, (2) the date (x)
such Repurchase Communication of such 15Ga-1 Repurchase Request or Repurchase
Request Withdrawal was

 



  -18- 

 

 

received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
15Ga-1 Repurchase Request was rejected or disputed, as applicable, and (3) if
known, the basis for (x) the 15Ga-1 Repurchase Request (as asserted in the
15Ga-1 Repurchase Request) or (y) any rejection or dispute of a 15Ga-1
Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001693737.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7     Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be

 



  -19- 

 

 

defective on its face in any material respect, to notify the Purchaser, which
shall promptly notify the Seller.

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)       Each of the obligations of the Seller required to be performed by it
at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)       The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)       The Purchaser shall have received the following additional closing
documents:

 

(i)       copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)       a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)       an officer’s certificate of the Seller in form reasonably acceptable
to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)       an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

 

(v)       a letter from counsel of the Seller substantially to the effect that
(a) nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Preliminary Prospectus, the
Prospectus, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification

 



  -20- 

 

 

Agreement), as of the date thereof or as of the Closing Date (or, in the case of
the Preliminary Prospectus or the Preliminary Offering Circular, solely as of
the time of sale) contained or contain, as applicable, with respect to the
Seller or the Mortgage Loans, any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements therein
relating to the Seller or the Mortgage Loans, in the light of the circumstances
under which they were made, not misleading and (b) the Seller Information (as
defined in the Indemnification Agreement) in the Prospectus appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.

 

(d)       The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

 

(e)       The Seller shall have executed and delivered concurrently herewith the
Indemnification Agreement.

 

(f)       The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9     Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust) of all costs and expenses of the Purchaser in
connection with the transactions contemplated herein, including, but not limited
to: (i) the costs and expenses of the Purchaser in connection with the purchase
of the Mortgage Loans; (ii) the costs and expenses of reproducing and delivering
the Pooling and Servicing Agreement and this Agreement and printing (or
otherwise reproducing) and delivering the Certificates; (iii) the reasonable and
documented fees, costs and expenses of the Trustee, the Certificate
Administrator and their respective counsel; (iv) the fees and disbursements of a
firm of certified public accountants selected by the Purchaser and the Seller
with respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Preliminary Prospectus, the Prospectus, the
Preliminary Offering Circular, the Final Offering Circular and any related
disclosure for the initial Form 8-K, including the cost of obtaining any
“comfort letters” with respect to such items; (v) the costs and expenses in
connection with the qualification or exemption of the Certificates under state
securities or blue sky laws, including filing fees and reasonable fees and
disbursements of counsel in connection therewith; (vi) the costs and expenses in
connection with any determination of the eligibility of the Certificates for
investment by institutional investors in any jurisdiction and the preparation of
any legal investment survey, including reasonable fees and disbursements of
counsel in connection therewith; (vii) the costs and expenses in connection with
printing (or otherwise reproducing) and delivering the

 



  -21- 

 

 

Registration Statement, Preliminary Prospectus, Prospectus, Preliminary Offering
Circular and Final Offering Circular and the reproducing and delivery of this
Agreement and the furnishing to the Underwriters of such copies of the
Registration Statement, Preliminary Prospectus, Prospectus, Preliminary Offering
Circular, Final Offering Circular and this Agreement as the Underwriters may
reasonably request; (viii) the fees of the rating agency or agencies requested
to rate the Certificates; (ix) the reasonable fees and expenses of Cadwalader,
Wickersham & Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees
and expenses of Sidley Austin LLP, as counsel to the Underwriters and the
Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH

 



  -22- 

 

 

ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16     Assignment. (a)  The Seller hereby acknowledges that the
Purchaser has, concurrently with the execution hereof, executed and delivered
the Pooling and Servicing Agreement and that, in connection therewith, it has
assigned its rights hereunder to the Trustee for the benefit of the
Certificateholders and the Retained Interest Owner. The Seller hereby
acknowledges its obligations pursuant to Sections 2.01, 2.02 and 2.03 of the
Pooling and Servicing Agreement. This Agreement shall bind and inure to the
benefit of and be enforceable by the Seller, the Purchaser and their permitted
successors and assigns. Any Person into which the Seller may be merged or
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

(b)       The Asset Representations Reviewer shall be an express third party
beneficiary of Sections 5(g), 5(h), 5(i) and 5(j) of this Agreement.

 

SECTION 17     Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Goldman Sachs Mortgage Company, 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, and (iii) in the case of any
of the preceding parties, such other address as may hereafter be furnished to
the other party in writing by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing

 



  -23- 

 

 

custom or practice. No amendment to the Pooling and Servicing Agreement which
relates to defined terms contained therein or to any obligations or rights of
the Seller whatsoever shall be effective against the Seller unless the Seller
shall have agreed to such amendment in writing.

 

SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22     Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 

* * * * * *

 

  -24- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

  



  GS MORTGAGE SECURITIES CORPORATION II, a Delaware corporation         By: /s/
Leah Nivison     Name: Leah Nivison     Title: Chief Executive Officer        
GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership         By: /s/
Michael Barbieri     Authorized Representative



 

 

GS 2017-GS5 GSMC MORTGAGE LOAN PURCHASE AGREEMENT



   

 

  

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

  A-1 

 

 

GS5                         Exhibit B - Mortgage Loan Schedule                
Control Number Footnotes Loan Number Property Name Borrower Name Address City
State County Zip Code Mortgage Loan Rate (%) Net Mortgage Loan Rate (%) Original
Balance ($) 1 3, 4 6Y2NA9 350 Park Avenue 350 Park EAT LLC 350 Park Avenue New
York New York New York 10022 3.9151% 3.9019% $100,000,800 2 5, 6 7X0PB8
Lafayette Centre LCPC Lafayette Property LLC 1120 20th Street Northwest and 1133
& 1155 21st Street Northwest Washington District of Columbia District of
Columbia 20036 4.2460% 4.2315% $82,500,000 3 7, 8, 9, 10 4F3745 U.S. Industrial
Portfolio UB (Hannibal), LLC, UB (TA-Sacramento), LLC, UB (TA-Arvada), LLC, UB
(Builders First Source), LLC, UB (TA-Pensacola), LLC, UB (TA-Tallahassee), LLC,
UB (TA-Savannah), LLC, UB (Jade-Illinois), LLC, UB (Set-North Vernon), LLC, UB
(MVP-Mayfield), LLC, UB (Paragon Tech), LLC, UB (Progressive Metal), LLC, UB
(SET-New Boston), LLC, UB (Hover-Davis), LLC, UB (Banner Services), LLC, UB
(Jade-Ohio), LLC, UB (Easley Custom Plastics), LLC, UB (MVP-Charleston), LLC, UB
(TA-Corpus Christi), LLC, UB (Texas Die Casting), LLC, UB II (New WinCup-AZ),
LLC, UB II (Santa Fe), LLC, UB II (Sitel), LLC, UB II (Plaid-Decatur), LLC, UB
II (Plaid-Norcross), LLC, UB II (New WinCup-GA), LLC, UB II (Northwest Mailing),
LLC, UB II (Ainslie), LLC, UB II (UP-166th St), LLC, UB II (UP-Armory), LLC, UB
II (WFC), LLC, UB II (Lyons), LLC, UB II (MP Pumps), LLC, UB II (PTI), LLC, UB
II (Microfinish), LLC, UB II (Oracle), LLC, UB II (Aramsco), LLC, UB II
(Angstrom), LLC and UB II (Fitz), LLC           3.9740% 3.9595% $75,000,000 3.01
  4F3745 Hannibal   3851 and 3855 Santa Fe Avenue and 2226, 2230, 2240, 2250 and
2332 East 38th Street Vernon California Los Angeles 90058       3.02   4F3745
Kraco   2411 and 2415 North Santa Fe Avenue, 419, 439, 505, 507, 514, 520, 531
and 537 East Euclid Avenue and 430 East Carlin Avenue Compton California Los
Angeles 90222       3.03   4F3745 New WinCup - Phoenix   7980 West Buckeye Road
Tolleson Arizona Maricopa 85353       3.04   4F3745 Worlds Finest Chocolates  
4825 South Lawndale Avenue Chicago Illinois Cook 60632       3.05   4F3745 SET -
MI   36211 South Huron Road Huron Township Michigan Wayne 48164       3.06  
4F3745 Plaid - Decatur   2331 Mellon Court Decatur Georgia Dekalb 30035      
3.07   4F3745 Oracle Packaging   220 Polo Road Winston-Salem North Carolina
Forsyth 27105       3.08   4F3745 TestAmerica - West SAC   880 Riverside Parkway
West Sacramento California Yolo 95605       3.09   4F3745 TestAmerica - Arvada  
4955 Yarrow Street Arvada Colorado Jefferson 80002       3.1   4F3745 Northwest
Mailing Service   5401-5501 West Grand Avenue Chicago Illinois Cook 60639      
3.11   4F3745 Lyons   11301-11401 Electron Drive Louisville Kentucky Jefferson
40299       3.12   4F3745 Wilbert Plastics   2930 Greenville Highway Easley
South Carolina Pickens 29640       3.13   4F3745 Angstrom Graphics   4437 East
49th Street Cuyahoga Heights Ohio Cuyahoga 44125       3.14   4F3745 New WinCup
- Stone Mountain   4600-4680 Lewis Road Stone Mountain Georgia Dekalb 30083    
  3.15   4F3745 Universal Pool - Armory   300 West Armory Drive South Holland
Illinois Cook 60473       3.16   4F3745 Jade-Sterling - IL   5100 West 73rd
Street and 7201 South Leamington Avenue Bedford Park Illinois Cook 60638      
3.17   4F3745 Plaid - Norcross   3225 Westech Drive Norcross Georgia Gwinnett
30092       3.18   4F3745 Phillips and Temro   9700 West 74th Street Eden
Prairie Minnesota Hennepin 55344       3.19   4F3745 TestAmerica - Savannah  
5102 LaRoche Avenue Savannah Georgia Chatham 31404       3.2   4F3745
Hover-Davis   100 Paragon Drive Rochester New York Monroe 14624       3.21  
4F3745 Jade-Sterling - OH   200 Francis D Kenneth Drive and 2300 East Aurora
Road Twinsburg and Aurora Ohio Summit and Portage 44087 and 44202       3.22  
4F3745 Fitz Aerospace   6625 Iron Horse Boulevard North Richland Hills Texas
Tarrant 76180       3.23   4F3745 MVP Charleston   1031 LeGrand Boulevard
Charleston South Carolina Berkeley 29492       3.24   4F3745 Paragon Tech   5775
East Ten Mile Road Warren Michigan Macomb 48091       3.25   4F3745 Aramsco and
Bulls Eye   1480 Grandview Avenue West Deptford Township New Jersey Gloucester
8066       3.26   4F3745 Shale-Inland   9500, 9521, 9545-9555 Ainslie Street and
9550 Kelvin Lane Schiller Park Illinois Cook 60176       3.27   4F3745 M.P.
Pumps   34800 Bennett Drive Fraser Michigan Macomb 48026       3.28   4F3745
TestAmerica - Pensacola   3355 McLemore Drive Pensacola Florida Escambia 32514  
    3.29   4F3745 Microfinish   4001 Gratiot Avenue and 3981 Sarpy Avenue St.
Louis Missouri Saint Louis City 63110       3.3   4F3745 MVP Mayfield   112
Industrial Road Mayfield Kentucky Graves 42066       3.31   4F3745 Builders
FirstSource   1602 Industrial Park Drive Plant City Florida Hillsborough 33566  
    3.32   4F3745 Banner   17382 Foltz Parkway Strongsville Ohio Cuyahoga 44149
      3.33   4F3745 SET - IN   1 Steel Way North Vernon Indiana Jennings 47265  
    3.34   4F3745 Progressive Metal   1200, 1300 & 1460 Channing Avenue Ferndale
Michigan Oakland 48220       3.35   4F3745 Universal Pool - 166th   2 West 166th
Street South Holland Illinois Cook 60473       3.36   4F3745 SITEL   1417 North
Magnolia Avenue Ocala Florida Marion 34475       3.37   4F3745 TestAmerica -
Tallahassee   2846 Industrial Plaza Drive Tallahassee Florida Leon 32301      
3.38   4F3745 Texas Die Casting   600 South Loop 485 Gladewater Texas Gregg
75647       3.39   4F3745 TestAmerica - Corpus Christi   1733 North Padre Island
Drive Corpus Christi Texas Nueces 78408       4 11, 12 7X3Y63 GSK R&D Centre GI
DC Rockville LLC 14200 Shady Grove Road Rockville Maryland Montgomery 20850
3.9450% 3.9205% $72,500,000 5   3C0746 935 Madison Avenue JZS Madison Retail,
LLC 935 Madison Avenue New York New York New York 10021 4.6175% 4.6030%
$70,000,000 6   3C3M76 Lasko Portfolio  AGNL Blade, L.P.           4.8770%
4.8525% $65,650,000 6.01   3C3M76 Lasko Franklin   1705, 1715 & 1725 Columbia
Avenue and 300 Confederate Drive Franklin Tennessee Williamson 37064       6.02
  3C3M76 Lasko Fort Worth   1700 Meacham Boulevard and 4925 Pylon Street Fort
Worth Texas Tarrant 76106       7   6YYFY6 Writer Square GKT Writer Square II,
L.L.C., Writer Square 1031, L.L.C. and KW Writer Square, L.L.C. 1512 Larimer
Street Denver Colorado Denver 80202 5.0985% 5.0840% $59,622,561 8 12, 13 3CL419
Ericsson North American HQ LCN ERC Plano (TX) LLC 6300 Legacy Drive Plano Texas
Collin 75024 4.4580% 4.4435% $58,000,000 9   6YRTI1 700 Broadway IHP HLIC - 700
Broadway Asset, LLC 700 Broadway Denver Colorado Denver 80203 4.3910% 4.3765%
$51,000,000 10   6YUEN9 Lyric Centre The Lyric Centre LLC 440 Louisiana Street
Houston Texas Harris 77002 4.1990% 4.1845% $48,000,000 11   6YTHG4 River Front
Shopping Center Mad River Development LLC 348 State Route 3 # 404 Clifton New
Jersey Passaic 7014 4.4355% 4.4210% $44,200,000 12 14 9049W4 Simon Premium
Outlets Prime Outlets at Pismo Beach LLC and Queenstown Outlets Limited
Partnership           3.3335% 3.3190% $35,000,000 12.01   9049W4 Queenstown
Premium Outlets   441 Outlet Center Drive Queenstown Maryland Queen Anne’s 21658
      12.02   9049W4 Pismo Beach Premium Outlets   333 Five Cities Drive  Pismo
Beach California San Luis Obispo 93449       13   7X4191 RSI Distribution Center
Lincolnton Partners, LLC 838 Lincoln County Parkway Lincolnton North Carolina
Lincoln 28092 4.9780% 4.9460% $33,500,000 14 15 6Y2XK6 AMA Plaza BCSP 330 North
Wabash Property LLC 330 North Wabash Avenue Chicago Illinois Cook 60611 2.6134%
2.5989% $30,000,000 15 16 9007T1 North Run Business Park North Run LH LLC
1450-1750 East Parham Road Richmond Virginia Henrico 23228 5.4700% 5.4255%
$28,000,000 16   6YQO23 20 West 37th Street 20 W. 37 Realty, L.L.C. 20 West 37th
Street New York New York New York 10018 4.7315% 4.6970% $27,500,000 17 6, 17
7X1LA4 Pentagon Center LCPC Pentagon Property LLC 2521 South Clark Street and
2530 Crystal Drive Arlington Virginia Arlington 22202 4.3260% 4.3115%
$25,000,000 18 18 5J6OE0 225 Bush Street 225 Bush Street Owners LLC 225 Bush
Street San Francisco California San Francisco 94104 3.6792% 3.6647% $22,000,000
19 19 6Y2M69 604 Mission Street 604 Costa, LLC 604 Mission Street San Francisco
California San Francisco 94105 4.9670% 4.9225% $18,750,000 20 20 3C3L36 Largo 95
MLOFAM, LLC and MLOINVEST, LLC 1100 and 1200 Mercantile Lane Upper Marlboro
Maryland Prince Georges 20774 5.0920% 5.0675% $16,400,000 21 21, 22 6YUBZ5
Towneplace Suites Fort Walton Beach WIM-FWB Investors, LLC 843 Eglin Parkway
Northeast Fort Walton Beach Florida Okaloosa 32547 5.2460% 5.2015% $16,000,000
22   3CL3OD Market at Cedar Hill RPI Cedar Hill, Ltd. 136, 211 and 229 East FM
1382, 490 North Highway 67 and 501 South Highway 67 Cedar Hill Texas Dallas
75104 5.2450% 5.1830% $14,200,000 23 23 6Y2MT9 Home2 Suites Tuscaloosa CVH
Tuscaloosa, LLC 2610 University Boulevard Tuscaloosa Alabama Tuscaloosa 35401
5.0185% 5.0040% $11,700,000 24 24 6Y0E47 Rainbow & Badura BCP-Rainbow & Badura,
LLC 7020 South Rainbow Boulevard Las Vegas Nevada Clark 89118 4.6320% 4.6175%
$10,700,000 25   3CCWC4 Lancaster DMV Lancaster DMV Partners, LLC 720 West
Avenue L-6 Lancaster California Los Angeles 93534 5.1285% 5.1140% $9,500,000 26
  3CLUG7 Walgreens Citrus Heights Citrus Sunrise, LLC 6199 Sunrise Boulevard
Citrus Heights California Sacramento 95610 4.8740% 4.8595% $7,000,000 27  
3CM623 Best Buy Braintree SPI/Braintree Unit 8, LLC 550 Grossman Drive Braintree
Massachusetts Norfolk 02184 4.8200% 4.7655% $6,600,000 28 25 6YTRK4 Owl Creek
Commons Owl Retail Investors LLC 777 Townpark Lane Kennesaw Georgia Cobb 30144
4.9660% 4.9515% $5,786,000 29   7X44M9 Aurora Commons Optimus Aurora LLC 300-376
Aurora Commons Circle Aurora Ohio Portage 44202 4.7820% 4.7475% $5,625,000 30  
3CM615 Best Buy Fort Lauderdale SPI/TSA E. Ft. Lauderdale, LLC 1901 North
Federal Highway Fort Lauderdale Florida Broward 33305 4.5100% 4.4555% $4,500,000
31   7Q8XM6 Mills Shopping Center Pinpoint Frazer Associates I, LLC 2030
Pittsburgh Mills Boulevard Tarentum Pennsylvania Allegheny 15084 5.3130% 5.2285%
$4,350,000 32 26 7XOPH5 Santa Cruz Plaza Santa Cruz Retail Plaza, LLC 248-254
West Harvard Boulevard Santa Paula California Ventura 93060 4.9150% 4.9005%
$4,000,000

 



 

 

 

GS5                         Exhibit B - Mortgage Loan Schedule                
Control Number Footnotes Loan Number Property Name Cut-Off Date Balance ($)
Original Term To Maturity (Mos.) Remaining Term To Maturity (Mos.) Maturity Date
Original Amortization Term (Mos.) Remaining Amortization Term (Mos.) Monthly
Debt Service ($) (1) Servicing Fee Rate (%) Subservicing Fee Rate (%) 1 3, 4
6Y2NA9 350 Park Avenue 100,000,800 121 118 1/6/2027 0 0 $330,795 0.0025%
0.00125% 2 5, 6 7X0PB8 Lafayette Centre 82,500,000 121 120 3/6/2027 0 0 $295,967
0.0050% 0.0000% 3 7, 8, 9, 10 4F3745 U.S. Industrial Portfolio 74,817,156 120
114 9/4/2026 NAP NAP $281,125 0.0025% 0.0025% 3.01   4F3745 Hannibal            
      3.02   4F3745 Kraco                   3.03   4F3745 New WinCup - Phoenix  
                3.04   4F3745 Worlds Finest Chocolates                   3.05  
4F3745 SET - MI                   3.06   4F3745 Plaid - Decatur                
  3.07   4F3745 Oracle Packaging                   3.08   4F3745 TestAmerica -
West SAC                   3.09   4F3745 TestAmerica - Arvada                  
3.1   4F3745 Northwest Mailing Service                   3.11   4F3745 Lyons    
              3.12   4F3745 Wilbert Plastics                   3.13   4F3745
Angstrom Graphics                   3.14   4F3745 New WinCup - Stone Mountain  
                3.15   4F3745 Universal Pool - Armory                   3.16  
4F3745 Jade-Sterling - IL                   3.17   4F3745 Plaid - Norcross      
            3.18   4F3745 Phillips and Temro                   3.19   4F3745
TestAmerica - Savannah                   3.2   4F3745 Hover-Davis              
    3.21   4F3745 Jade-Sterling - OH                   3.22   4F3745 Fitz
Aerospace                   3.23   4F3745 MVP Charleston                   3.24
  4F3745 Paragon Tech                   3.25   4F3745 Aramsco and Bulls Eye    
              3.26   4F3745 Shale-Inland                   3.27   4F3745 M.P.
Pumps                   3.28   4F3745 TestAmerica - Pensacola                  
3.29   4F3745 Microfinish                   3.3   4F3745 MVP Mayfield          
        3.31   4F3745 Builders FirstSource                   3.32   4F3745
Banner                   3.33   4F3745 SET - IN                   3.34   4F3745
Progressive Metal                   3.35   4F3745 Universal Pool - 166th        
          3.36   4F3745 SITEL                   3.37   4F3745 TestAmerica -
Tallahassee                   3.38   4F3745 Texas Die Casting                  
3.39   4F3745 TestAmerica - Corpus Christi                   4 11, 12 7X3Y63 GSK
R&D Centre 72,500,000 120 118 1/6/2027 0 0 $241,654 0.0050% 0.0100% 5   3C0746
935 Madison Avenue 70,000,000 120 119 2/6/2027 0 0 $273,095 0.0050% 0.0000% 6  
3C3M76 Lasko Portfolio 65,650,000 120 120 3/6/2027 360 360 $347,505 0.0050%
0.0100% 6.01   3C3M76 Lasko Franklin                   6.02   3C3M76 Lasko Fort
Worth                   7   6YYFY6 Writer Square 59,622,561 120 118 1/6/2027 0 0
$256,840 0.0050% 0.0000% 8 12, 13 3CL419 Ericsson North American HQ 58,000,000
120 118 1/6/2027 360 360 $292,432 0.0050% 0.0000% 9   6YRTI1 700 Broadway
51,000,000 120 118 1/6/2027 0 0 $189,209 0.0050% 0.0000% 10   6YUEN9 Lyric
Centre 48,000,000 120 119 2/6/2027 0 0 $170,293 0.0050% 0.0000% 11   6YTHG4
River Front Shopping Center 44,200,000 120 118 1/6/2027 0 0 $165,643 0.0050%
0.0000% 12 14 9049W4 Simon Premium Outlets 34,660,720 120 114 9/6/2026 360 354
$153,931 0.0025% 0.0025% 12.01   9049W4 Queenstown Premium Outlets              
    12.02   9049W4 Pismo Beach Premium Outlets                   13   7X4191 RSI
Distribution Center 33,500,000 120 119 2/6/2027 0 0 $140,899 0.0025% 0.0200% 14
15 6Y2XK6 AMA Plaza 30,000,000 60 55 10/6/2021 0 0 $66,241 0.0025% 0.0025% 15 16
9007T1 North Run Business Park 28,000,000 120 118 1/6/2027 360 360 $158,454
0.0050% 0.0300% 16   6YQO23 20 West 37th Street 27,500,000 120 118 1/6/2027 0 0
$109,936 0.0050% 0.0200% 17 6, 17 7X1LA4 Pentagon Center 25,000,000 121 120
3/6/2027 0 0 $91,377 0.0050% 0.0000% 18 18 5J6OE0 225 Bush Street 22,000,000 60
56 11/6/2021 0 0 $68,388 0.0025% 0.0025% 19 19 6Y2M69 604 Mission Street
18,702,002 120 118 1/6/2027 360 358 $100,276 0.0050% 0.0300% 20 20 3C3L36 Largo
95 16,400,000 120 118 1/6/2027 360 360 $88,963 0.0050% 0.0100% 21 21, 22 6YUBZ5
Towneplace Suites Fort Walton Beach 15,945,782 120 118 1/6/2027 300 298 $95,842
0.0050% 0.0300% 22   3CL3OD Market at Cedar Hill 14,200,000 120 119 2/6/2027 360
360 $78,369 0.0025% 0.0500% 23 23 6Y2MT9 Home2 Suites Tuscaloosa 11,700,000 120
118 1/6/2027 360 360 $62,940 0.0050% 0.0000% 24 24 6Y0E47 Rainbow & Badura
10,700,000 120 116 11/6/2026 360 360 $55,058 0.0050% 0.0000% 25   3CCWC4
Lancaster DMV 9,481,644 120 119 2/6/2027 300 299 $56,250 0.0050% 0.0000% 26  
3CLUG7 Walgreens Citrus Heights 7,000,000 120 119 2/6/2027 360 360 $37,040
0.0050% 0.0000% 27   3CM623 Best Buy Braintree 6,600,000 120 118 1/6/2027 0 0
$26,878 0.0050% 0.0400% 28 25 6YTRK4 Owl Creek Commons 5,786,000 120 119
2/6/2027 360 360 $30,940 0.0050% 0.0000% 29   7X44M9 Aurora Commons 5,625,000
120 119 2/6/2027 360 360 $29,451 0.0050% 0.0200% 30   3CM615 Best Buy Fort
Lauderdale 4,500,000 120 118 1/6/2027 0 0 $17,147 0.0050% 0.0400% 31   7Q8XM6
Mills Shopping Center 4,350,000 120 117 12/6/2026 360 360 $24,191 0.0050%
0.0700% 32 26 7XOPH5 Santa Cruz Plaza 4,000,000 120 119 2/6/2027 360 360 $21,266
0.0050% 0.0000%

 

 

 

 

GS5                         Exhibit B - Mortgage Loan Schedule                
Control Number Footnotes Loan Number Property Name Interest Accrual Method
Ownership Interest Crossed Group Originator Mortgage Loan Seller Carve-out
Guarantor Letter of Credit Upfront RE Tax Reserve ($) Ongoing RE Tax Reserve ($)
1 3, 4 6Y2NA9 350 Park Avenue Actual/360 Fee Simple NAP GSMC, DBNY GSMC None No
$0 $0 2 5, 6 7X0PB8 Lafayette Centre Actual/360 Fee Simple NAP GSMC GSMC None No
$0 $0 3 7, 8, 9, 10 4F3745 U.S. Industrial Portfolio Actual/360   NAP GSMC GSMC
Michael W. Brennan, Robert G. Vanecko, Scott D. McKibben, Samuel A. Mandarino,
Allen Crosswell, Tod Greenwood and Troy MacMane No $0 $0 3.01   4F3745 Hannibal
  Fee Simple               3.02   4F3745 Kraco   Fee Simple               3.03  
4F3745 New WinCup - Phoenix   Fee Simple               3.04   4F3745 Worlds
Finest Chocolates   Fee Simple               3.05   4F3745 SET - MI   Fee Simple
              3.06   4F3745 Plaid - Decatur   Fee Simple               3.07  
4F3745 Oracle Packaging   Fee Simple               3.08   4F3745 TestAmerica -
West SAC   Fee Simple               3.09   4F3745 TestAmerica - Arvada   Fee
Simple               3.1   4F3745 Northwest Mailing Service   Fee Simple        
      3.11   4F3745 Lyons   Fee Simple               3.12   4F3745 Wilbert
Plastics   Fee Simple               3.13   4F3745 Angstrom Graphics   Fee Simple
              3.14   4F3745 New WinCup - Stone Mountain   Fee Simple            
  3.15   4F3745 Universal Pool - Armory   Fee Simple               3.16   4F3745
Jade-Sterling - IL   Fee Simple               3.17   4F3745 Plaid - Norcross  
Fee Simple               3.18   4F3745 Phillips and Temro   Fee Simple          
    3.19   4F3745 TestAmerica - Savannah   Fee Simple               3.2   4F3745
Hover-Davis   Fee Simple               3.21   4F3745 Jade-Sterling - OH   Fee
Simple               3.22   4F3745 Fitz Aerospace   Fee Simple              
3.23   4F3745 MVP Charleston   Fee Simple               3.24   4F3745 Paragon
Tech   Fee Simple               3.25   4F3745 Aramsco and Bulls Eye   Fee Simple
              3.26   4F3745 Shale-Inland   Fee Simple               3.27  
4F3745 M.P. Pumps   Fee Simple               3.28   4F3745 TestAmerica -
Pensacola   Fee Simple               3.29   4F3745 Microfinish   Fee Simple    
          3.3   4F3745 MVP Mayfield   Fee Simple               3.31   4F3745
Builders FirstSource   Fee Simple               3.32   4F3745 Banner   Fee
Simple               3.33   4F3745 SET - IN   Fee Simple               3.34  
4F3745 Progressive Metal   Fee Simple               3.35   4F3745 Universal Pool
- 166th   Fee Simple               3.36   4F3745 SITEL   Fee Simple            
  3.37   4F3745 TestAmerica - Tallahassee   Fee Simple               3.38  
4F3745 Texas Die Casting   Fee Simple               3.39   4F3745 TestAmerica -
Corpus Christi   Fee Simple               4 11, 12 7X3Y63 GSK R&D Centre
Actual/360 Fee Simple NAP GSMC GSMC DataCore Fund L.P. No $0 $0 5   3C0746 935
Madison Avenue Actual/360 Fee Simple NAP GSMC GSMC Daniel E. Straus No $0 $0 6  
3C3M76 Lasko Portfolio Actual/360   NAP GSMC GSMC AG Net Lease III (SO) Corp.
and AG Net Lease III Corp. No $0 $0 6.01   3C3M76 Lasko Franklin   Fee Simple  
            6.02   3C3M76 Lasko Fort Worth   Fee Simple               7   6YYFY6
Writer Square Actual/360 Fee Simple NAP GSMC GSMC E. Stanley Kroenke, KW
Partnership, L.P. and KW Two Partnership, L.P. No $0 $0 8 12, 13 3CL419 Ericsson
North American HQ Actual/360 Fee Simple NAP GSMC GSMC LCN North American Fund II
REIT No $0 $0 9   6YRTI1 700 Broadway Actual/360 Fee Simple NAP GSMC GSMC
Bradford Allen Enterprises LLC No $225,268 $112,634 10   6YUEN9 Lyric Centre
Actual/360 Fee Simple NAP GSMC GSMC Doctors Center, Inc. No $237,918 $118,959 11
  6YTHG4 River Front Shopping Center Actual/360 Fee Simple NAP GSMC GSMC Laury
Pensa No $69,295 $69,295 12 14 9049W4 Simon Premium Outlets Actual/360   NAP
GSMC GSMC Simon Property Group, L.P. No $0 $0 12.01   9049W4 Queenstown Premium
Outlets   Fee Simple               12.02   9049W4 Pismo Beach Premium Outlets  
Fee Simple               13   7X4191 RSI Distribution Center Actual/360 Fee
Simple NAP GSMC GSMC William G. Bloodgood and David P. Mileski No $0 $0 14 15
6Y2XK6 AMA Plaza Actual/360 Fee Simple and Leasehold NAP GSMC GSMC BCSP VII
Investments, L.P. No $0 $0 15 16 9007T1 North Run Business Park Actual/360 Fee
Simple NAP GSMC GSMC Ronald J. Cohen No $59,273 $19,758 16   6YQO23 20 West 37th
Street Actual/360 Fee Simple NAP GSMC GSMC Northern Estates Corp., Colorado
Fund, LLC and Juan Jorge Neuss No $177,184 $59,061 17 6, 17 7X1LA4 Pentagon
Center Actual/360 Fee Simple NAP GSMC, MS GSMC None No $0 $0 18 18 5J6OE0 225
Bush Street Actual/360 Fee Simple NAP GSCRE GSMC Kylli Inc. No $2,208,429
$162,477 19 19 6Y2M69 604 Mission Street Actual/360 Fee Simple NAP GSMC GSMC
Allan Serviansky, Robert Oppenheim, Daniel Warman, Robert Dumas and Patrick
Hubbard No $39,289 $5,781 20 20 3C3L36 Largo 95 Actual/360 Fee Simple NAP GSMC
GSMC Maurice Louis Offen No $112,883 $22,577 21 21, 22 6YUBZ5 Towneplace Suites
Fort Walton Beach Actual/360 Fee Simple NAP GSMC GSMC Dewey F. Weaver, Jr. and
Woodbine Holdings, Ltd. No $0 $7,453 22   3CL3OD Market at Cedar Hill Actual/360
Fee Simple NAP GSMC GSMC Jeffrey L. Olyan No $60,589 $30,294 23 23 6Y2MT9 Home2
Suites Tuscaloosa Actual/360 Fee Simple NAP GSMC GSMC Michael V. Harrell No
$20,199 $10,100 24 24 6Y0E47 Rainbow & Badura Actual/360 Fee Simple NAP GSMC
GSMC Andrew J. Sobel No $0 $0 25   3CCWC4 Lancaster DMV Actual/360 Fee Simple
NAP GSMC GSMC Deanna Magnon, The Magnon Legacy Gift Trust and The Deanna Rae
Magnon Trust No $6,595 $1,045 26   3CLUG7 Walgreens Citrus Heights Actual/360
Fee Simple NAP GSMC GSMC John E. Young No $0 $0 27   3CM623 Best Buy Braintree
Actual/360 Fee Simple NAP GSMC GSMC Richard D. Squires No $0 $0 28 25 6YTRK4 Owl
Creek Commons Actual/360 Fee Simple NAP GSMC GSMC The David E. Salmanson GST
Exempt Trust - 2015 No $7,801 $1,560 29   7X44M9 Aurora Commons Actual/360 Fee
Simple NAP GSMC GSMC Joseph G. Padanilam No $0 $7,648 30   3CM615 Best Buy Fort
Lauderdale Actual/360 Leasehold NAP GSMC GSMC Richard D. Squires No $0 $0 31  
7Q8XM6 Mills Shopping Center Actual/360 Fee Simple NAP GSMC GSMC Dave Stanchak
and Hugh (Herky) Pollock No $16,306 $4,077 32 26 7XOPH5 Santa Cruz Plaza
Actual/360 Fee Simple NAP GSMC GSMC Myer Solovy and Chaim Treibatch No $0 $3,421

 

 

 

 

GS5                         Exhibit B - Mortgage Loan Schedule                
Control Number Footnotes Loan Number Property Name Upfront Insurance Reserve ($)
Ongoing Insurance Reserve ($) Upfront Replacement Reserve ($) Ongoing
Replacement Reserve ($) Replacement Reserve Caps ($) Upfront TI/LC Reserve ($)
Ongoing TI/LC Reserve ($) TI/LC Caps ($) Upfront Debt Service Reserve ($) 1 3, 4
6Y2NA9 350 Park Avenue $0 $0 $0 $0 $228,314 $1,829,270 $0 $2,283,136 $0 2 5, 6
7X0PB8 Lafayette Centre $0 $0 $0 $0 $0 $0 $0 $0 $0 3 7, 8, 9, 10 4F3745 U.S.
Industrial Portfolio $0 $0 $1,259,746 $0 $1,259,746 $3,000,000 $0 $4,500,000 $0
3.01   4F3745 Hannibal                   3.02   4F3745 Kraco                  
3.03   4F3745 New WinCup - Phoenix                   3.04   4F3745 Worlds Finest
Chocolates                   3.05   4F3745 SET - MI                   3.06  
4F3745 Plaid - Decatur                   3.07   4F3745 Oracle Packaging        
          3.08   4F3745 TestAmerica - West SAC                   3.09   4F3745
TestAmerica - Arvada                   3.1   4F3745 Northwest Mailing Service  
                3.11   4F3745 Lyons                   3.12   4F3745 Wilbert
Plastics                   3.13   4F3745 Angstrom Graphics                  
3.14   4F3745 New WinCup - Stone Mountain                   3.15   4F3745
Universal Pool - Armory                   3.16   4F3745 Jade-Sterling - IL      
            3.17   4F3745 Plaid - Norcross                   3.18   4F3745
Phillips and Temro                   3.19   4F3745 TestAmerica - Savannah      
            3.2   4F3745 Hover-Davis                   3.21   4F3745
Jade-Sterling - OH                   3.22   4F3745 Fitz Aerospace              
    3.23   4F3745 MVP Charleston                   3.24   4F3745 Paragon Tech  
                3.25   4F3745 Aramsco and Bulls Eye                   3.26  
4F3745 Shale-Inland                   3.27   4F3745 M.P. Pumps                  
3.28   4F3745 TestAmerica - Pensacola                   3.29   4F3745
Microfinish                   3.3   4F3745 MVP Mayfield                   3.31  
4F3745 Builders FirstSource                   3.32   4F3745 Banner              
    3.33   4F3745 SET - IN                   3.34   4F3745 Progressive Metal    
              3.35   4F3745 Universal Pool - 166th                   3.36  
4F3745 SITEL                   3.37   4F3745 TestAmerica - Tallahassee          
        3.38   4F3745 Texas Die Casting                   3.39   4F3745
TestAmerica - Corpus Christi                   4 11, 12 7X3Y63 GSK R&D Centre $0
$0 $0 $0 $0 $0 $0 $0 $0 5   3C0746 935 Madison Avenue $0 $0 $0 $0 $8,077 $0 $0
$80,772 $0 6   3C3M76 Lasko Portfolio $0 $0 $0 $0 $444,925 $0 $0 $0 $0 6.01  
3C3M76 Lasko Franklin                   6.02   3C3M76 Lasko Fort Worth          
        7   6YYFY6 Writer Square $0 $0 $0 $0 $0 $0 $0 $750,000 $0 8 12, 13
3CL419 Ericsson North American HQ $0 $0 $0 $0 $0 $0 $0 $0 $0 9   6YRTI1 700
Broadway $32,124 $5,354 $0 $5,310 $223,005 $0 $17,699 $0 $0 10   6YUEN9 Lyric
Centre $0 $0 $0 $6,367 $0 $0 $39,796 $1,910,230 $0 11   6YTHG4 River Front
Shopping Center $109,665 $9,303 $0 $1,906 $0 $0 $14,293 $514,490 $0 12 14 9049W4
Simon Premium Outlets $0 $0 $0 $0 $0 $0 $0 $0 $0 12.01   9049W4 Queenstown
Premium Outlets                   12.02   9049W4 Pismo Beach Premium Outlets    
              13   7X4191 RSI Distribution Center $0 $0 $0 $12,500 $300,000 $0
$0 $2,000,000 $0 14 15 6Y2XK6 AMA Plaza $0 $0 $0 $0 $0 $0 $0 $0 $0 15 16 9007T1
North Run Business Park $5,818 $2,909 $450,000 $4,811 $0 $800,000 $27,265 $0 $0
16   6YQO23 20 West 37th Street $0 $0 $0 $1,606 $0 $0 $12,850 $465,000 $0 17 6,
17 7X1LA4 Pentagon Center $0 $0 $0 $0 $0 $0 $0 $0 $0 18 18 5J6OE0 225 Bush
Street $109,121 $15,589 $0 $11,987 $0 $0 $95,894 $0 $0 19 19 6Y2M69 604 Mission
Street $0 $0 $0 $447 $0 $650,000 $0 $650,000 $0 20 20 3C3L36 Largo 95 $0 $0 $0
$3,495 $0 $0 $34,937 $750,000 $0 21 21, 22 6YUBZ5 Towneplace Suites Fort Walton
Beach $0 $0 $0 $20,191 $0 $0 $0 $0 $0 22   3CL3OD Market at Cedar Hill $0 $0 $0
$1,605 $57,750 $450,000 $0 $450,000 $0 23 23 6Y2MT9 Home2 Suites Tuscaloosa $0
$0 $6,958 $6,958 $0 $0 $0 $0 $0 24 24 6Y0E47 Rainbow & Badura $0 $0 $0 $333
$25,000 $0 $1,111 $500,000 $0 25   3CCWC4 Lancaster DMV $0 $0 $0 $459 $0 $0
$2,294 $0 $60,047 26   3CLUG7 Walgreens Citrus Heights $0 $0 $0 $0 $0 $0 $0 $0
$0 27   3CM623 Best Buy Braintree $0 $0 $0 $0 $0 $0 $0 $0 $0 28 25 6YTRK4 Owl
Creek Commons $0 $0 $0 $285 $17,126 $140,000 $0 $230,000 $0 29   7X44M9 Aurora
Commons $2,404 $1,202 $0 $1,132 $0 $0 $6,250 $375,000 $0 30   3CM615 Best Buy
Fort Lauderdale $0 $0 $0 $0 $0 $0 $0 $0 $0 31   7Q8XM6 Mills Shopping Center $0
$0 $0 $159 $0 $55,000 $1,591 $75,000 $0 32 26 7XOPH5 Santa Cruz Plaza $0 $0 $0
$356 $0 $150,000 $2,370 $175,000 $0                          

 

 

 

 

GS5                         Exhibit B - Mortgage Loan Schedule                
Control Number Footnotes Loan Number Property Name Ongoing Debt Service Reserve
($) Upfront Deferred Maintenance Reserve ($) Ongoing Deferred Maintenance
Reserve ($) Upfront Environmental Reserve ($) Ongoing Environmental Reserve ($)
Upfront Other Reserve ($) Ongoing Other Reserve ($) Other Reserve Description
Grace Period- Default 1 3, 4 6Y2NA9 350 Park Avenue $0 $0 $0 $0 $0 $1,413,328 $0
Free Rent Reserve ($1,413,328) 0 2 5, 6 7X0PB8 Lafayette Centre $0 $0 $0 $0 $0
$3,572,450 $0 Unfunded Obligations Reserve 0 3 7, 8, 9, 10 4F3745 U.S.
Industrial Portfolio $0 $0 $0 $0 $0 $5,816,966 $0 Plaid Expansion Construction
Reserve 0 3.01   4F3745 Hannibal                   3.02   4F3745 Kraco          
        3.03   4F3745 New WinCup - Phoenix                   3.04   4F3745
Worlds Finest Chocolates                   3.05   4F3745 SET - MI              
    3.06   4F3745 Plaid - Decatur                   3.07   4F3745 Oracle
Packaging                   3.08   4F3745 TestAmerica - West SAC                
  3.09   4F3745 TestAmerica - Arvada                   3.1   4F3745 Northwest
Mailing Service                   3.11   4F3745 Lyons                   3.12  
4F3745 Wilbert Plastics                   3.13   4F3745 Angstrom Graphics      
            3.14   4F3745 New WinCup - Stone Mountain                   3.15  
4F3745 Universal Pool - Armory                   3.16   4F3745 Jade-Sterling -
IL                   3.17   4F3745 Plaid - Norcross                   3.18  
4F3745 Phillips and Temro                   3.19   4F3745 TestAmerica - Savannah
                  3.2   4F3745 Hover-Davis                   3.21   4F3745
Jade-Sterling - OH                   3.22   4F3745 Fitz Aerospace              
    3.23   4F3745 MVP Charleston                   3.24   4F3745 Paragon Tech  
                3.25   4F3745 Aramsco and Bulls Eye                   3.26  
4F3745 Shale-Inland                   3.27   4F3745 M.P. Pumps                  
3.28   4F3745 TestAmerica - Pensacola                   3.29   4F3745
Microfinish                   3.3   4F3745 MVP Mayfield                   3.31  
4F3745 Builders FirstSource                   3.32   4F3745 Banner              
    3.33   4F3745 SET - IN                   3.34   4F3745 Progressive Metal    
              3.35   4F3745 Universal Pool - 166th                   3.36  
4F3745 SITEL                   3.37   4F3745 TestAmerica - Tallahassee          
        3.38   4F3745 Texas Die Casting                   3.39   4F3745
TestAmerica - Corpus Christi                   4 11, 12 7X3Y63 GSK R&D Centre $0
$0 $0 $0 $0 $0 $0   0 5   3C0746 935 Madison Avenue $0 $0 $0 $0 $0 $2,256,785 $0
Unfunded Obligations Reserve 0 6   3C3M76 Lasko Portfolio $0 $0 $0 $0 $0 $0 $0  
0 6.01   3C3M76 Lasko Franklin                   6.02   3C3M76 Lasko Fort Worth
                  7   6YYFY6 Writer Square $0 $0 $0 $0 $0 $0 $0   0 8 12, 13
3CL419 Ericsson North American HQ $0 $0 $0 $0 $0 $0 $0   0 9   6YRTI1 700
Broadway $0 $0 $0 $0 $0 $1,853,091 $0 TI/LC & CapEx Reserve ($1,450,000), LL
Obligation Reserve ($403,090.93) 0 10   6YUEN9 Lyric Centre $0 $112,500 $0 $0 $0
$955,476 $0 Unfunded Obligations Reserve 0 11   6YTHG4 River Front Shopping
Center $0 $0 $0 $0 $0 $0 $0   0 12 14 9049W4 Simon Premium Outlets $0 $0 $0 $0
$0 $0 $0   0 12.01   9049W4 Queenstown Premium Outlets                   12.02  
9049W4 Pismo Beach Premium Outlets                   13   7X4191 RSI
Distribution Center $0 $0 $0 $0 $0 $0 $0   0 14 15 6Y2XK6 AMA Plaza $0 $0 $0 $0
$0 $5,954,009 $0 Unfunded Obligations Reserve 0 15 16 9007T1 North Run Business
Park $0 $30,030 $0 $0 $0 $567,812 $0 Unfunded Obligations Reserve 0 16   6YQO23
20 West 37th Street $0 $0 $0 $0 $0 $0 $0   0 17 6, 17 7X1LA4 Pentagon Center $0
$0 $0 $0 $0 $16,959,724 $0 Unfunded Obligations Reserve 0 18 18 5J6OE0 225 Bush
Street $0 $0 $0 $0 $0 $0 $0   0 19 19 6Y2M69 604 Mission Street $0 $0 $0 $0 $0
$0 $0   0 20 20 3C3L36 Largo 95 $0 $8,690 $0 $0 $0 $2,058,000 $0 Earnout Reserve
($1,750,000), Unfunded Obligations Reserve ($308,000) 0 21 21, 22 6YUBZ5
Towneplace Suites Fort Walton Beach $0 $0 $0 $0 $0 $40,000 $0 Seasonality
Reserve ($40,000) 0 22   3CL3OD Market at Cedar Hill $0 $36,300 $0 $0 $0 $92,300
$0 Unfunded Obligations Reserve ($91,800), Set Up Fee ($500) 0 23 23 6Y2MT9
Home2 Suites Tuscaloosa $0 $0 $0 $0 $0 $0 $0   0 24 24 6Y0E47 Rainbow & Badura
$0 $0 $0 $0 $0 $455,317 $0 Verizon Reserve ($217,452.19), Pearle Vision Reserve
($186,956.80), Café Zupas Reserve ($50,907.85) 0 25   3CCWC4 Lancaster DMV $0 $0
$0 $0 $0 $0 $0   0 26   3CLUG7 Walgreens Citrus Heights $0 $0 $0 $0 $0 $0 $0   0
27   3CM623 Best Buy Braintree $0 $0 $0 $0 $0 $0 $0   0 28 25 6YTRK4 Owl Creek
Commons $0 $0 $0 $0 $0 $242,461 $0 Unfunded Obligations Reserve 0 29   7X44M9
Aurora Commons $0 $300,000 $0 $0 $0 $20,000 $0 Outstanding TI Allowance 0 30  
3CM615 Best Buy Fort Lauderdale $0 $0 $0 $0 $0 $0 $0   0 31   7Q8XM6 Mills
Shopping Center $0 $4,278 $0 $0 $0 $0 $0   0 32 26 7XOPH5 Santa Cruz Plaza $0 $0
$0 $0 $0 $300,000 $0 97 Cent Reserve ($175,000), Sprint Reserve ($125,000) 0    
                     

 

 

 

 

GS5                       Exhibit B - Mortgage Loan Schedule              
Control Number Footnotes Loan Number Property Name Grace Period- Late Fee Cash
Management Lockbox General Property Type Prepayment Provision (2) Interest
Accrual Method  Rooms, Sq Ft Unit Description 1 3, 4 6Y2NA9 350 Park Avenue 0
Springing Hard Office Lockout/27_Defeasance/87_0%/7 Actual/360 570,784 sf 2 5, 6
7X0PB8 Lafayette Centre 0 Springing Hard Office Lockout/25_Defeasance/91_0%/5
Actual/360 793,553 sf 3 7, 8, 9, 10 4F3745 U.S. Industrial Portfolio 3 Springing
Hard   Lockout/30_Defeasance/86_0%/4 Actual/360 6,298,728 sf 3.01   4F3745
Hannibal       Industrial     429,122 sf 3.02   4F3745 Kraco       Industrial  
  364,440 sf 3.03   4F3745 New WinCup - Phoenix       Industrial     322,070 sf
3.04   4F3745 Worlds Finest Chocolates       Industrial     434,252 sf 3.05  
4F3745 SET - MI       Industrial     284,351 sf 3.06   4F3745 Plaid - Decatur  
    Industrial     282,514 sf 3.07   4F3745 Oracle Packaging       Industrial  
  437,911 sf 3.08   4F3745 TestAmerica - West SAC       Industrial     66,203 sf
3.09   4F3745 TestAmerica - Arvada       Industrial     57,966 sf 3.1   4F3745
Northwest Mailing Service       Industrial     228,032 sf 3.11   4F3745 Lyons  
    Industrial     172,758 sf 3.12   4F3745 Wilbert Plastics       Industrial  
  257,086 sf 3.13   4F3745 Angstrom Graphics       Industrial     231,505 sf
3.14   4F3745 New WinCup - Stone Mountain       Industrial     220,380 sf 3.15  
4F3745 Universal Pool - Armory       Industrial     240,255 sf 3.16   4F3745
Jade-Sterling - IL       Industrial     215,389 sf 3.17   4F3745 Plaid -
Norcross       Industrial     71,620 sf 3.18   4F3745 Phillips and Temro      
Industrial     101,680 sf 3.19   4F3745 TestAmerica - Savannah       Industrial
    54,284 sf 3.2   4F3745 Hover-Davis       Industrial     66,100 sf 3.21  
4F3745 Jade-Sterling - OH       Industrial     174,511 sf 3.22   4F3745 Fitz
Aerospace       Industrial     129,000 sf 3.23   4F3745 MVP Charleston      
Industrial     108,000 sf 3.24   4F3745 Paragon Tech       Industrial     88,857
sf 3.25   4F3745 Aramsco and Bulls Eye       Industrial     99,783 sf 3.26  
4F3745 Shale-Inland       Industrial     193,789 sf 3.27   4F3745 M.P. Pumps    
  Industrial     81,769 sf 3.28   4F3745 TestAmerica - Pensacola      
Industrial     21,911 sf 3.29   4F3745 Microfinish       Industrial     144,786
sf 3.3   4F3745 MVP Mayfield       Industrial     101,244 sf 3.31   4F3745
Builders FirstSource       Industrial     116,897 sf 3.32   4F3745 Banner      
Industrial     58,450 sf 3.33   4F3745 SET - IN       Industrial     117,376 sf
3.34   4F3745 Progressive Metal       Industrial     58,250 sf 3.35   4F3745
Universal Pool - 166th       Industrial     109,814 sf 3.36   4F3745 SITEL      
Industrial     46,812 sf 3.37   4F3745 TestAmerica - Tallahassee      
Industrial     16,500 sf 3.38   4F3745 Texas Die Casting       Industrial    
78,177 sf 3.39   4F3745 TestAmerica - Corpus Christi       Industrial     14,884
sf 4 11, 12 7X3Y63 GSK R&D Centre 0 Springing Hard Mixed Use
Lockout/26_Defeasance/86_0%/8 Actual/360 635,058 sf 5   3C0746 935 Madison
Avenue 0 Springing Hard Retail Lockout/25_Defeasance/91_0%/4 Actual/360 13,462
sf 6   3C3M76 Lasko Portfolio 0 In Place Hard   Lockout/24_>YM or 1%/89_0%/7
Actual/360 2,224,627 sf 6.01   3C3M76 Lasko Franklin       Industrial    
1,272,575 sf 6.02   3C3M76 Lasko Fort Worth       Industrial     952,052 sf 7  
6YYFY6 Writer Square 0 Springing Springing Mixed Use Lockout/26_>YM or
3%/90_0%/4 Actual/360 180,705 sf 8 12, 13 3CL419 Ericsson North American HQ 0 In
Place Hard Office Lockout/26_Defeasance/90_0%/4 Actual/360 491,891 sf 9   6YRTI1
700 Broadway 0 In Place Hard Office Lockout/26_Defeasance/90_0%/4 Actual/360
424,771 sf 10   6YUEN9 Lyric Centre 0 Springing Springing Office
Lockout/25_Defeasance/91_0%/4 Actual/360 382,046 sf 11   6YTHG4 River Front
Shopping Center 0 Springing Hard Retail Lockout/26_Defeasance/90_0%/4 Actual/360
114,341 sf 12 14 9049W4 Simon Premium Outlets 0 Springing Hard  
Lockout/30_Defeasance/83_0%/7 Actual/360 436,987 sf 12.01   9049W4 Queenstown
Premium Outlets       Retail     289,571 sf 12.02   9049W4 Pismo Beach Premium
Outlets       Retail     147,416 sf 13   7X4191 RSI Distribution Center 15 In
Place Hard Industrial Lockout/25_Defeasance/91_0%/4 Actual/360 1,000,000 sf 14
15 6Y2XK6 AMA Plaza 0 Springing Hard Office Lockout/29_Defeasance/26_0%/5
Actual/360 1,119,503 sf 15 16 9007T1 North Run Business Park 0 In Place Hard
Mixed Use Lockout/26_Defeasance/90_0%/4 Actual/360 384,914 sf 16   6YQO23 20
West 37th Street 0 In Place Hard Mixed Use Lockout/26_Defeasance/90_0%/4
Actual/360 77,100 sf 17 6, 17 7X1LA4 Pentagon Center 0 Springing Hard Office
Lockout/25_Defeasance/91_0%/5 Actual/360 911,818 sf 18 18 5J6OE0 225 Bush Street
0 In Place Hard Office Lockout/28_Defeasance/19_0%/13 Actual/360 575,363 sf 19
19 6Y2M69 604 Mission Street 0 Springing Hard Office
Lockout/26_Defeasance/90_0%/4 Actual/360 26,794 sf 20 20 3C3L36 Largo 95 0 In
Place Hard Industrial Lockout/26_Defeasance/90_0%/4 Actual/360 149,795 sf 21 21,
22 6YUBZ5 Towneplace Suites Fort Walton Beach 0 Springing Springing Hospitality
Lockout/26_Defeasance/90_0%/4 Actual/360 112 Rooms 22   3CL3OD Market at Cedar
Hill 0 Springing Springing Retail Lockout/25_Defeasance/91_0%/4 Actual/360
128,384 sf 23 23 6Y2MT9 Home2 Suites Tuscaloosa 0 Springing Springing
Hospitality Lockout/26_>YM or 3%/90_0%/4 Actual/360 113 Rooms 24 24 6Y0E47
Rainbow & Badura 0 Springing Springing Retail Lockout/28_>YM or 1%/88_0%/4
Actual/360 26,667 sf 25   3CCWC4 Lancaster DMV 0 In Place Springing Office
Lockout/25_Defeasance/91_0%/4 Actual/360 27,522 sf 26   3CLUG7 Walgreens Citrus
Heights 0 Springing Springing Retail Lockout/25_Defeasance/91_0%/4 Actual/360
14,820 sf 27   3CM623 Best Buy Braintree 0 In Place None Retail Lockout/23_>YM
or 1%/93_0%/4 Actual/360 36,859 sf 28 25 6YTRK4 Owl Creek Commons 0 Springing
Springing Retail Lockout/25_Defeasance/91_0%/4 Actual/360 16,980 sf 29   7X44M9
Aurora Commons 0 Springing Springing Retail Lockout/25_>YM or 1%/91_0%/4
Actual/360 73,696 sf 30   3CM615 Best Buy Fort Lauderdale 0 In Place None Retail
Lockout/24_>YM or 1%/92_0%/4 Actual/360 42,820 sf 31   7Q8XM6 Mills Shopping
Center 0 In Place Hard Retail Lockout/27_Defeasance/89_0%/4 Actual/360 12,730 sf
32 26 7XOPH5 Santa Cruz Plaza 0 Springing Springing Retail
Lockout/25_Defeasance/88_0%/7 Actual/360 28,443 sf

 



 

 

 

  1 The monthly debt service shown for Mortgage Loans with a partial
interest-only period reflects the amount payable after the expiration of the
interest-only period.           2 The open period is inclusive of the Maturity
Date.                                                                          
                                  3 The lockout period will be at least 27
payment dates beginning with and including the first payment date of January 6,
2017. For the purposes of this prospectus, the assumed lockout period of 27
payment dates is based on the expected GSMS 2017-GS5 securitization closing date
in March 2017. The actual lockout period may be longer.       4 The Cut-off Date
Principal Balance of $100,000,800 represents the non-controlling note A-2 of a
$400,000,000 whole loan co-originated by Goldman Sachs Mortgage Company and
Deutsche Bank AG, New York Branch, evidenced by four non-controlling senior pari
passu notes, and two subordinate notes. The non-controlling note A-1 and
non-controlling note A-3, with a combined Cut-off Date Principal Balance of
$129,320,000, were contributed to the VNDO Trust 2016-350P securitization
transaction. The controlling notes B-1 and B-2, with a combined Cut-off Date
Principal Balance of $104,012,000, were also contributed to the VNDO Trust
2016-350P securitization transaction. The non-controlling note A-4, with a
Cut-off Date Principal Balance of $66,667,200, is currently held by Deutsche
Bank and is expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate principal balance of the 350 Park Avenue Senior Loans of $295,988,000.
  5 The Cut-off Date Principal Balance of $82,500,000 represents the controlling
note A-1 of a $243,000,000 whole loan evidenced by three pari passu notes. The
companion loans are evidenced by the non-controlling note A-2 with an
outstanding principal balance as of the Cut-off Date of $80,250,000, and by the
non-controlling note A-3 with an outstanding principal balance as of the Cut-off
Date of $80,250,000. The note A-2 and note A-3 are currently held by Goldman
Sachs and are expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NOI
DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income,
Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are
based on the aggregate Cut-off Date Balance of $243,000,000.   6 The lockout
period will be at least 25 payment dates beginning with and including the first
payment date of March 6, 2017. For the purposes of this prospectus, the assumed
lockout period of 25 payment dates is based on the expected GSMS 2017-GS5
securitization closing date in March 2017. The actual lockout period may be
longer.       7 The Cut-off Date Principal Balance of $74,817,156 represents the
non-controlling note A-3 of a $307,640,000 whole loan evidenced by four pari
passu notes. The companion loans are evidenced by controlling note A-1,
non-controlling note A-2 and non-controlling note A-4 with an aggregate
outstanding principal balance as of the Cut-off Date of $232,072,844. The
controlling note A-1 was contributed to the GSMS 2016-GS3 securitization
transaction. The non-controlling note A-2 was contributed to the GSMS 2016-GS4
securitization transaction. The non-controlling note A-4 is currently held by
Goldman Sachs and is expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $306,890,000.   8 The lockout period will
be at least 30 payment dates beginning with and including the first payment date
of October 6, 2016. For the purposes of this prospectus, the assumed lockout
period of 30 payment dates is based on the expected GSMS 2017-GS5 securitization
closing date in March 2017. The actual lockout period may be longer.       9 The
U.S. Industrial Portfolio Whole Loan requires monthly debt service payments of
(i) $125,000 of principal plus (ii) the amount of interest accrued on the
outstanding principal balance of the Mortgage Loan during the related interest
accrual period.         10 The Ongoing TI/LC Reserve, commencing on September 1,
2021 (or earlier if funds on deposit therein are less than $1,500,000) will
equal $150,000 up to an amount equal to $4,500,000 until such time as funds on
deposit therein are less than $1,500,000, and on each due date thereafter, the
borrower will be required to resume monthly deposits in an amount equal to the
lesser of (x) $150,000 and (y) the amount necessary to cause the tenant
improvements and leasing commissions reserve account to contain funds equal to
$1,500,000.   11 The Cut-off Date Principal Balance of $72,500,000 represents
the controlling note A-1 of a $138,000,000 whole loan evidenced by two pari
passu notes. The companion loan is evidenced by the non-controlling note A-2
with an outstanding principal balance as of the Cut-off Date of $65,500,000,
which is currently held by Goldman Sachs and is expected to be contributed to
one or more future securitization transactions. Cut-off Date LTV Ratio, LTV
Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate Cut-off Date Balance of
$138,000,000.   12 The lockout period will be at least 26 payment dates
beginning with and including the first payment date of February 6, 2017. For the
purposes of this prospectus, the assumed lockout period of 26 payment dates is
based on the expected GSMS 2017-GS5 securitization closing date in March 2017.
The actual lockout period may be longer.       13 The Cut-off Date Principal
Balance of $58,000,000 represents the controlling note A-1 of a $103,600,000
whole loan evidenced by two pari passu notes. The companion loan is evidenced by
the non-controlling note A-2 with an outstanding principal balance as of the
Cut-off Date of $45,600,000, which is currently held by Goldman Sachs and is
expected to be contributed to one or more future securitization transactions.
Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $103,600,000.   14 The Cut-off Date
Principal Balance of $34,660,720 represents the non-controlling note A-2 of a
$102,000,000 whole loan evidenced by two pari passu notes. The companion loan,
evidenced by controlling note A-1, with an outstanding principal balance as of
the Cut-off Date of $66,350,521 was contributed to the GSMS 2016-GS4
securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $101,011,241.  
15 The Cut-off Date Principal Balance of $30,000,000 represents the
non-controlling note A-2 of a $304,000,000 whole loan evidenced by two
non-controlling senior pari passu notes, a subordinate note B with an
outstanding principal balance as of the Cut-off Date of $101,600,000, and a
subordinate note C with an outstanding principal balance as of the Cut-off Date
of $72,400,000. The non-controlling note A-1, with an outstanding principal
balance of $100,000,000, was contributed to the GSMS 2016-GS4 securitization
transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate principal balance of the AMA Plaza Senior Loans of $130,000,000.   16
The Cut-off Date LTV Ratio is calculated based on the aggregate “as-is”
appraised value of $36,300,000 plus a reserve totaling $1,250,000 consisting of
an Upfront Replacement Reserve of $450,000 and an Upfront TI/LC Reserve of
$800,000. The Upfront Replacement Reserve of $450,000 was funded partially by
the borrower in the amount of $75,000 at origination, and the remaining $375,000
was funded by the seller. The Upfront TI/LC Reserve was funded partially by the
borrower in the amount of $75,000 at origination and the remaining $725,000 was
funded by the seller. The LTV Ratio at Maturity is calculated based on the “as
stabilized” appraised value of $37,000,000 plus the $1,250,000 reserve. The
Cut-off Date LTV Ratio calculated without adjusting for the funded reserve is
77.1%. The LTV Ratio at Maturity calculated without adjusting for the funded
reserve is 64.7%.   17 The Cut-off Date Principal Balance of $25,000,000
represents the non-controlling note A-1 of a $210,000,000 whole loan
co-originated by Goldman Sachs Mortgage Company and Morgan Stanley Bank, N.A.
evidenced by three pari passu notes. The controlling note A-2 with an
outstanding principal balance as of the Cut-off Date of $80,000,000 is currently
held by Goldman Sachs and is expected to be contributed to one or more future
securitization transactions. The non-controlling note A-3 with an outstanding
principal balance as of the Cut-off Date of $105,000,000 is currently held by
Morgan Stanley and is expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $210,000,000.  
18 The Cut-off Date Principal Balance of $22,000,000 represents the
non-controlling note A-2 of a $235,000,000 whole loan evidenced by two
non-controlling senior pari passu notes and a controlling subordinate note B
with an outstanding principal balance as of the Cut-off Date of $113,000,000.
The non-controlling note A-1, with an outstanding principal balance of
$100,000,000, was contributed to the GSMS 2016-GS4 securitization transaction.
Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield
on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow
and Loan Per Unit calculations are based on the aggregate principal balance of
the 225 Bush Street Senior Loans of $122,000,000.   19 The Upfront TI/LC Reserve
and TI/LC Cap are $650,000. In the event that 75% of the tenants that have lease
expirations in 2018 or 2019 renew for at least a 5-year term at or above current
base rental rates, $250,000 will be credited back to the borrower so long as
such funds are spent re-tenanting the Mortgaged Property, and the TI/LC Cap will
then be equal to $400,000.   20 The Original Balance of $16,400,000 is inclusive
of a $1,400,000 earnout reserve.                 21 The Ongoing Replacement
Reserve is an FF&E reserve in an amount equal to (i) $20,193 for the Due Dates
occurring in February 2017 through January 2018, and (ii) thereafter the greater
of (a) the monthly amount required to be reserved pursuant to the franchise
agreement for the replacement of FF&E or (b) 1/12th of 5% of the operating
income of the Mortgaged Property for the previous 12 month period as determined
on the anniversary of the last day of the calendar month in December.   22 On
each Due Date occurring in July, August, September and October of each calendar
year, the borrower is required to deposit into the Seasonality Reserve Account
an amount equal to $40,000.         23 The Ongoing Replacement Reserve is an
FF&E reserve in an amount equal to (i) for the Due Dates which occur in February
2017 through January 2018, $6,958, (ii) for the Due Dates which occur in
February 2018 through January 2019, 1/12th of 3% of the operating income of the
Mortgaged Property for the previous 12 month period as determined on the
anniversary of the last day of the calendar month in December, and (iii)
thereafter, the greater of (a) the monthly amount required to be reserved
pursuant to the franchise agreement for the replacement of FF&E or (b) 1/12th of
4% of the operating income of the Mortgaged Property for the previous 12 month
period as determined on the anniversary of the last day of the calendar month in
December.   24 Ongoing TI/LC Reserve for each Due Date from and including the
Due Date in December 2016 through and including the Due Date in November 2021 is
required to be $1,111. Ongoing TI/LC Reserve for each Due Date from and
including the Due Date in December 2021 through and including the Maturity Date
is required to be $3,333.       25 Beginning in February 2022, the borrower will
be required to pay monthly TI/LCs of $2,141 per month, capped at $230,000. In
lieu of escrowing these monthly amounts the borrower may post a letter of credit
for $90,000.         26 On each Due Date, if and to the extent the amount
contained in the TI/LC Reserve Account is less than the $175,000, the borrower
is required to deposit into the TI/LC Reserve Account an amount equal to $2,370.
     

 

 

 

  

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 



  B-1 

 

 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
Assignment of Mortgage and Assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 



  B-2 

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related

 



  B-3 

 

 

  Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions,
each related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC Financing Statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC Financing Statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



  B-4 

 

 

  Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 



  B-5 

 

 

  Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Services
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



  B-6 

 

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 



  B-7 

 

 

  or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No improvements encroach upon
any easements except for encroachments the removal of which would not materially
and adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the

 



  B-8 

 

 

  Mortgage Note in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor

 



  B-9 

 

 

  made in violation of the Loan Documents; and (b) contains provisions providing
for recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if,

 



  B-10 

 

 

immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount of terrorism insurance available with funds equal
to the Terrorism Cap Amount. The “Terrorism Cap Amount” is the specified
percentage (which is at least equal to 200%) of the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without

 



  B-11 

 

 

  giving effect to the cost of terrorism and earthquake components of such
casualty and business interruption/rental loss insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean

 



  B-12 

 

 

  an entity, other than an individual, whose organizational documents (or if the
Mortgage Loan has a Cut-off Date Principal Balance equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 



  B-13 

 

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)       The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)       The lessor under such Ground Lease has agreed in a writing included in
the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)       The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)       The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)       The Ground Lease does not place commercially unreasonably restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor

 



  B-14 

 

 

thereunder (provided that proper notice is delivered to the extent required in
accordance with the Ground Lease), and in the event it is so assigned, it is
further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of (but with prior notice to) the lessor;

 

(f)       The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)       The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)       The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)       The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender;

 

(j)       Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

(k)       In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 



  B-15 

 

 

(l)       Provided that the Mortgagee cures any defaults which are susceptible
to being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
the related Whole Loan, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United

 



  B-16 

 

 

  States of America, the District of Columbia or the Commonwealth of Puerto
Rico. Except with respect to any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor
that is an affiliate of another Mortgagor under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than “A-” (or the equivalent) by Moody’s Investors Service, Inc.,
Standard & Poor’s Ratings Services and/or Fitch Ratings, Inc.; (E) a party not
related to the Mortgagor was identified as the responsible party for such
condition or circumstance and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Mortgagor having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To the Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the

 



  B-17 

 

 

  security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation. Each
appraisal contains a statement, or is accompanied by a letter from the
appraiser, to the effect that the appraisal was performed in accordance with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as in effect on the date such Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other mortgage loan that is outside the Mortgage Pool, except as set forth
on Exhibit C.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 

  B-18 

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 

Loan #

 

Mortgage Loan

15 North Run Business Park

 

  B-30-1-1 

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt



 

Loan # Mortgage Loan 6 Lasko Portfolio 9 700 Broadway 10 Lyric Centre 18 225
Bush Street

 

  B-30-2-1 

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans



 

None.

 

  B-30-3-1 

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Rep. No. on
Annex D-1
  Mortgage Loan and
Number as
Identified on Annex
A-1  Description of Exception
        (5) Lien; Valid Assignment  GSK R&D Centre
(Loan No. 4)  Tenant doing business as “GSK” has a right of first offer, to
lease any available space at the adjacent property and at the Mortgaged
Property. In conjunction with the acquisition of the Mortgaged Property, the
Mortgagor and adjacent property owner granted reciprocal lien rights if there is
a violation of the right of first offer.         (5) Lien; Valid Assignment 
Ericsson North American HQ
(Loan No. 8)  Tenant doing business as “Ericsson” has a right of first offer
related to the sale of its leased premises. The related right does not apply in
the context of a foreclosure, deed-in-lieu or other exercise of remedies under
the Mortgage Loan documents.         (5) Lien; Valid Assignment  Walgreens
Citrus Heights
(Loan No. 26)  Tenant doing business as “Walgreens” has a right of first refusal
related to the sale of its leased premises.  The related right does not apply in
the context of a foreclosure, deed-in-lieu or other exercise of remedies under
the loan documents.         (6) Permitted Liens; Title Insurance  GSK R&D Centre
(Loan No. 4)  See exceptions to Representations and Warranties #5 above.        
(6) Permitted Liens; Title Insurance  Ericsson North American HQ
(Loan No. 8)  See exceptions to Representations and Warranties #5 above.        
(6) Permitted Liens; Title Insurance  Walgreens Citrus Heights
(Loan No. 26)  See exceptions to Representations and Warranties #5 above.      
  (10) Condition of Property  U.S. Industrial Portfolio
(Loan No. 3)  The related engineering reports are each dated between December 3
and December 14, 2015, which is more than 13 months prior to the Cut-off Date.
        (10) Condition of Property  Lasko Portfolio
(Loan No. 6)  The Mortgage Loan documents do not require the Mortgagor to escrow
funds with Mortgagee on account of material deferred maintenance items at the
Mortgaged Property.         (16) Insurance  All Mortgage Loans Originated by
GSMC and GSCRE except for:
 
U.S. Industrial Portfolio
(Loan No. 3)
 
GSK R&D Centre
(Loan No. 4)
  The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan, instead of the then
outstanding principal amount of the Mortgage Loan.         (16) Insurance  350
Park Avenue
(Loan No. 1)  The threshold used in the Mortgage Loan documents, as it pertains
to use of insurance proceeds for repair and restoration in respect of a property
loss, is a fixed amount, instead of the then outstanding principal amount of the
Mortgage Loan.

 



  C-1 

 

 

Rep. No. on
Annex D-1
  Mortgage Loan and
Number as
Identified on Annex
A-1  Description of Exception
(16) Insurance  350 Park Avenue
(Loan No. 1)
 
Lafayette Centre
(Loan No. 2)
 
Lyric Centre
(Loan No. 10)
 
RSI Distribution Center
(Loan No. 13)
 
Pentagon Center
(Loan No. 17)
  All policies may be issued by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having such ratings (provided that the first layers of coverage
are from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s
does not rate such insurer, at least “A: VIII” by AM Best), and all such
insurers shall have ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s
(or, if Moody’s does not rate such insurer, at least “A: VIII” by AM Best).   
     (16) Insurance  Lafayette Centre
(Loan No. 2)
 
Pentagon Center
(Loan No. 17)
  The borrower is permitted to maintain a portion of the property coverage with
Starr Surplus Lines Insurance Company in its current participation amount and
position within the syndicate, provided that (x) the AM Best rating of Starr is
not withdrawn or downgraded below the rating in effect with as of the Mortgage
Loan and (y) at renewal of the current policy term, the borrower replaces Starr
with an insurance company meeting the rating requirements set forth above.      
  (16) Insurance  U.S. Industrial Portfolio
(Loan No. 3)  All policies are required to be issued by one or more insurers
having a rating of at least “A-” by S&P, or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such carriers have
claims-paying ability ratings of not less than “BBB+” by S&P and “A: X” by A.M.
Best.         (16) Insurance  GSK R&D Centre
(Loan No. 4)
 
Lasko Portfolio
(Loan No. 6)

Ericsson North American HQ
(Loan No. 8)
 
RSI Distribution Center
(Loan No. 13)

Walgreens Citrus Heights
(Loan No. 26)
 
Best Buy Braintree
(Loan No. 27)
 
Best Buy Fort Lauderdale
(Loan No. 30)
  The Mortgagor is entitled to rely on certain insurance coverages provided by
the sole tenant at the Mortgaged Property, provided certain conditions set forth
in the Mortgage Loan documents are satisfied.         (16) Insurance  935
Madison Avenue
(Loan No. 5)  All policies are required to be issued by one or more insurers
having a rating of at least “A” by S&P, or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such carriers have
claims-paying ability ratings of not less than “BBB+” by S&P and “A: XIV” by
A.M. Best.

 



  C-2 

 

 

Rep. No. on
Annex D-1
  Mortgage Loan and
Number as
Identified on Annex
A-1  Description of Exception
(16) Insurance  Lasko Portfolio
(Loan No. 6)  All policies of insurance may be issued by a syndicate of insurers
through which at least 75% of the coverage (if there are 4 or fewer members of
the syndicate) or at least 60% of the coverage (if there are 5 or more members
of the syndicate) is with insurers having such ratings (provided that the first
layers of coverage are from insurers rated at least “A-” by S&P, and all such
insurers shall have ratings of not less than “BBB+” by S&P).
 
The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount not to exceed 5% of such Mortgaged Property’s allocated loan
amount, instead of the then outstanding principal amount of the Mortgage Loan.
        (16) Insurance  Writer Square
(Loan No. 7)
 
Ericsson North American HQ
(Loan No. 8)
 
700 Broadway
(Loan No. 9)
 
River Front Shopping Center
(Loan No. 11)
 
20 West 37th Street
(Loan No. 16)
 
225 Bush Street
(Loan No. 18)
  All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by A.M. Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such insurers are
required to have ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s
(or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M. Best).   
     (16) Insurance  Ericsson North American HQ
(Loan No. 8)  Under the terms of the Ericsson North America HQ loan agreement,
if the lender has the right or option thereunder to apply loss proceeds to pay
down the outstanding principal or other amounts owed pursuant to the related
loan documents, but any controlling provision in the Ericsson lease or any
approved substitute lease requires application thereof to the restoration of the
Mortgaged Property or any portion thereof or use of such loss proceeds in
another manner, then the lender is required to disburse such loss proceeds to
the extent required to enable the borrower to satisfy its obligations under the
Ericsson lease or any approved substitute lease for the entirety of the leased
premises demised under such lease.

 



  C-3 

 

 

Rep. No. on
Annex D-1
  Mortgage Loan and
Number as
Identified on Annex
A-1  Description of Exception
(16) Insurance  Simon Premium Outlets
(Loan No. 12)  All policies are required to be issued by one or more insurers
having a rating of at least “A” by S&P, or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such insurers are
required to have ratings of not less than “BBB” by S&P. Notwithstanding the
foregoing, the Mortgagor is permitted to continue to maintain the insurance
coverage with the insurer(s) under the policies substantially similar to those
evidenced in the certificates of insurance delivered to and approved by the
lender on the origination date, provided that such insurer(s) maintain no less
than the claims paying ability rating applicable thereto by S&P set forth above
(or by A.M. Best to the extent permitted under the Mortgage Loan Agreement) and
in effect on the origination date.
 
If any portion of a Mortgaged Property is located in a “special flood hazard
area”, flood insurance is required to be maintained in the lesser of (a) the
outstanding principal balance of the Mortgage Loan or (b) the maximum amount of
such insurance available under the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973 or the National Flood Insurance Reform Act
of 1994, as each may be amended.
 
The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount, instead of the then outstanding principal amount of the Mortgage
Loan.
        (16) Insurance  AMA Plaza
(Loan No. 14)  All policies are required to be issued by one or more insurers
having a rating of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), or by a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurers having such ratings, and all
such insurers are required to have ratings of not less than “BBB+” by S&P and
“Baa1” by Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII”
by A.M. Best). Notwithstanding the foregoing, the Mortgagor is permitted to
continue to utilize Starr Surplus Lines Insurance Company (“Starr”), rated “A:
XV” by A.M. Best, under the Mortgagor’s current policies as of the origination
date provided that (1) the rating of Starr is not withdrawn or downgraded below
the origination date and (2) at renewal of the current policy term In August
2017, the Mortgagor is required to replace Starr with an insurance company
meeting the rating requirements set forth above.         (16) Insurance  Market
at Cedar Hill
(Loan No. 22)  All policies of insurance may be issued by a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurers having such ratings (provided
that the first layers of coverage are from insurers rated at least “A” by S&P
and “A2” by Moody’s, if Moody’s rates such insurer and is rating the
Certificates, and all such insurers shall have ratings of not less than “BBB+”
by S&P and “Baa1” by Moody’s, if Moody’s rates such insurer and is rating the
Certificates). The Mortgagor’s insurance provider as of the origination date is
not rated by S&P, but is an acceptable provider so long as it is rated by AM
Best as at least “A-XII”.         (16) Insurance  Best Buy Braintree
(Loan No. 27)
 
Best Buy Fort Lauderdale
(Loan No. 30)
  All policies of insurance may be issued by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings (provided that the first
layer of coverage are from insurers rated at least “A” by S&P and “A2” by
Moody’s, if Moody’s rates such insurer and is rating the Certificates, and all
such insurers shall have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s, if Moody’s rates such insurer and is rating the Certificates).

 



  C-4 

 

 

Rep. No. on
Annex D-1
  Mortgage Loan and
Number as
Identified on Annex
A-1  Description of Exception
(17) Access; Utilities; Separate Tax Lots  U.S. Industrial Portfolio
(Loan No. 3)  One Mortgagor previously owned a vacant, non-income producing
outparcel adjacent to the Mortgaged Property.  The outparcel is not a separate
tax lot however, (i) the Mortgagor is required to cause a separate tax lot to be
established prior to any applicable deadline for accomplishing the same prior to
the 2017 tax year, and (ii) the Mortgagor has reserved with the lender the
amount of taxes payable with respect to such parcel over the ensuing 12 months.
The lender may require that the Mortgagor replenish such escrow (in an amount
reasonably estimated by the lender) on each subsequent anniversary of the
origination date, until such evidence of separate tax parcel is delivered to the
lender.         (17) Access; Utilities; Separate Tax Lots  Lyric Centre
(Loan No. 10)  The Mortgaged Property and the adjacent tract owned by LCE Law
Office Building, Inc. were previously part of the same tax parcel. In accordance
with the Harris County Appraisal District’s (HCAD) policy on dividing parcels, a
request was submitted in 2016 to divide the Mortgaged Property and the adjacent
tract into two separate tax parcels. HCAD has issued two separate tax parcel
numbers but dividing the two properties requires an appraisal and remapping,
which will be completed in 2017.         (24) Local Law Compliance  Walgreens
Citrus Heights
(Loan No. 26)  The Sacramento Metropolitan Fire District issued a letter, dated
October 3, 2016, stating that the Mortgaged Property was subject to certain fire
code violations. The Mortgagor has a post-closing obligation to exercise
commercially reasonable efforts to deliver to the mortgage lender evidence that
such violations have been removed of record within 60 days after the origination
date.         (26) Recourse Obligations  350 Park Avenue
(Loan No. 1)
 
Lafayette Centre
(Loan No. 2)
 
Pentagon Center
(Loan No. 17)
  The Mortgagor is the only obligated party as it relates to the recourse
carveouts and springing recourse obligations.         (26) Recourse Obligations 
U.S. Industrial Portfolio
(Loan No. 3)  Recourse carveouts do not include misappropriation of condemnation
proceeds.         (26) Recourse Obligations  Simon Premium Outlets
(Loan No. 12)  For so long as Simon Property Group, L.P. is the guarantor under
the guaranty and indemnitor under the environmental indemnity, the recourse
liability of guarantor under such documents is required to be limited to 20% of
the Whole Loan as of the origination date and all of the reasonable,
out-of-pocket costs and expenses (including, but not limited to, court costs and
fees and reasonable attorney’s fees) incurred by the lender in connection with
the enforcement of, or preservation of the lender’s rights under, the guaranty
and the environmental indemnity.         (26) Recourse Obligations  604 Mission
Street
(Loan No. 19)  The Mortgage Loan documents contain provisions for recourse
against the Mortgagor and guarantor for the commission of intentional material
physical waste at the Mortgaged Property, in an amount generally limited to the
amount of rents, issues, proceeds and profits from the Mortgaged Property for
the 12 months preceding an event of default under the Mortgage Loan and
thereafter.         (29) Acts of Terrorism Exclusions  Simon Premium Outlets
(Loan No. 12)  If TRIPRA is no longer in effect, the related Mortgagors are not
required to pay annual premiums for a stand-alone policy for a Mortgaged
Property in excess of an amount equal to two (2) times the then-current annual
insurance premiums payable for the policies insuring such Mortgaged Property
(excluding the wind and flood components of such Insurance Premiums) on a
stand-alone basis.

 



  C-5 

 

 

Rep. No. on
Annex D-1
  Mortgage Loan and
Number as
Identified on Annex
A-1  Description of Exception
(30) Due on Sale or Encumbrance  Simon Premium Outlets
(Loan No. 12)  The following transfers are permitted without lender consent:
 
(i) the sale, transfer, exchange or issuance of any securities, stock or other
equity interests in any key principal (i.e., Simon Property Group, Inc. and
Simon Property Group, L.P., the guarantor) or in any entity directly or
indirectly owning a direct or indirect legal and beneficial interest in any key
principal or the merger or consolidation of any key principal or any entity
owning a direct or indirect legal and beneficial interest in any key principal
are permitted without consent (but are subject to other conditions such as new
insolvency opinions, “know your customer” searches, satisfaction of ERISA and
Patriot Act requirements); and
 
(ii) the pledge of interest by a direct or indirect owner of any Mortgagor to
secure a corporate or parent level credit facility from one or more major
financial institutions, involving a sufficient portion of the underlying real
estate assets owned by such entity such that the facility is not underwritten as
property specific mezzanine financing.
        (31) Single-Purpose Entity  U.S. Industrial Portfolio  (Loan No. 3)  One
Mortgagor previously owned a vacant, non-income producing outparcel adjacent to
the Mortgaged Property.  The outparcel is not a separate tax lot however, (i)
the Mortgagor is required to cause a separate tax lot to be established prior to
any applicable deadline for accomplishing the same prior to the 2017 tax year,
and (ii) the Mortgagor has reserved with the lender the amount of taxes payable
with respect to such parcel over the ensuing 12 months. The lender may require
that the Mortgagor replenish such escrow (in an amount reasonably estimated by
the lender) on each subsequent anniversary of the origination date, until such
evidence of separate tax parcel is delivered to the lender.         (31)
Single-Purpose Entity  Simon Premium Outlets  (Loan No. 12)  The Mortgagors are
permitted to commingle funds in accounts with the related guarantor. Pursuant to
a cash agency agreement, (i) each Mortgagor retains ownership of income and
revenues from its respective Mortgaged Property deposited in the accounts, (ii)
the guarantor maintains records which, at all times, allow each borrower’s funds
to be readily identified, (iii) the guarantor is prohibited from using or
borrowing any borrower’s funds in the accounts and (iv) any transfer of
ownership of any funds of any borrower in the accounts will be a distribution
from such borrower to its owners.         (31) Single-Purpose Entity  Towneplace
Suites Fort Walton Beach                 (Loan No. 21)  The Mortgagor previously
owned certain real property prior to the origination date which is not
collateral for the Mortgage Loan and does not comprise the Mortgaged Property.
        (32) Defeasance  Lafayette Centre
(Loan No. 2)
 
AMA Plaza (Loan No. 14)

Pentagon Center
(Loan No. 17)
  Servicer fees with respect to a defeasance are capped at $20,000.         (34)
Ground Leases  AMA Plaza (Loan No. 14)  (j) Ground lease is silent on this
point; however, it provides that the lessee is entitled to receive all insurance
proceeds. The Mortgage Loan Agreement requires loss proceeds to be reserved with
the lender.
 
(k) Ground lease is silent on this point; however, the Mortgage Loan Agreement
requires such application of loss proceeds.


 



  C-6 

 

 

Rep. No. on
Annex D-1
  Mortgage Loan and
Number as
Identified on Annex
A-1  Description of Exception
(39) Organization of Mortgagor  Lafayette Centre
(Loan No. 2)
 
Pentagon Center
(Loan No. 17)
  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.         (39) Organization of Mortgagor  Best Buy Braintree
(Loan No. 27)

Best Buy Fort Lauderdale
(Loan No. 30)  The Mortgagors under each of the related Mortgage Loans are
affiliates of each other.         (41) Appraisal  U.S. Industrial
Portfolio  (Loan No. 3)  The related appraisals are each dated December 15,
2015, which is more than 6 months prior to the Mortgage Loan origination date.

 

  C-7 

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of March 1,
2017 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated March 13, 2017 relating to the offering of the
Public Certificates, nor the Offering Circular, dated March 13, 2017 (the
“Offering Circular”), relating to the offering of the Private Certificates, in
the case of the Prospectus, as of the date of the Prospectus or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates required to be stated therein
or necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, in the light of the

 



D-1

 

 

circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2

 

 

Certified this [____] day of [_______].

 

  GOLDMAN SACHS MORTGAGE COMPANY       By:     Authorized Representative

 



D-3

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION

(GSMS 2017-GS5)


 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of March 1, 2017 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2017-GS5, Commercial Mortgage
Pass-Through Certificates, Series 2017-GS5 (the “Series 2017-GS5 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of March 1, 2017
(the “Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”)
and GS Mortgage Securities Corporation II (the “Depositor”), pursuant to which
the Seller sold certain Mortgage Loans to the Depositor in connection with the
issuance of the Series 2017-GS5 Certificates. In accordance with Section 5(h) of
the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2017.

 

  [INSERT SELLER NAME]           By:       Name:
Title:  









 

E-1

 

 

EXHIBIT F

 

FORM OF LIMITED POWER OF ATTORNEY

 

RECORDING REQUESTED BY:
GOLDMAN SACHS MORTGAGE COMPANY

 

AND WHEN RECORDED MAIL TO:

 

[_____]
[_____]
[_____]
Attention: [_____]

 



 

 

LIMITED POWER OF ATTORNEY
([Midland Loan Services, a Division of PNC Bank, National Association] [Rialto
Capital Advisors, LLC])

 

KNOW ALL MEN BY THESE PRESENTS, that GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, not in its individual capacity but solely as seller
(“Seller”) under the Mortgage Loan Purchase Agreement (defined below) hereby
constitutes and appoints [Midland Loan Services, a Division of PNC Bank,
National Association (“Midland”)] [Rialto Capital Advisors, LLC (“Rialto”)], as
Attorney-In-Fact, by and through any duly appointed officers and employees, to
execute and acknowledge in writing or by facsimile stamp all documents
customarily and reasonably necessary and appropriate for the tasks described in
item (1) below; provided however, that the documents described below may only be
executed and delivered by such Attorneys-In-Fact if such documents are required
or permitted under the terms of the Mortgage Loan Purchase Agreement dated as of
March 1, 2017 (the “Mortgage Loan Purchase Agreement”) by and among GS Mortgage
Securities Corporation II, a Delaware corporation, as Depositor, and Seller, and
no power is granted hereunder to take any action that would be adverse to the
interests of the Seller.

 

(1) To perform any and all acts which may be necessary or appropriate to enable
[Midland][Rialto] as [Master][Special] Servicer to take such action as is
necessary to effect the delivery, assignment and/or recordation of any documents
and/or instruments relating to the Mortgage Loans (as defined in the Mortgage
Loan Purchase Agreement) and any Serviced Companion Loans which have not been
delivered, assigned or recorded at the time required for enforcement as provided
in the Mortgage Loan Purchase Agreement, giving and granting unto
[Midland][Rialto] as [Master][Special] Servicer full power and authority to do
and perform any and every lawful act necessary,

 



F-1

 

 

requisite, or proper in connection with the foregoing and hereby ratifying,
approving or confirming all that [Midland][Rialto] as [Master][Special] Servicer
shall lawfully do or cause to be done by virtue hereof.

 

This appointment is to be construed and interpreted as a limited power of
attorney. The enumeration of specific items, rights, acts or powers herein is
not intended to, nor does it give rise to, and it is not to be construed as a
general power of attorney.

 

[Midland][Rialto] hereby agrees to indemnify and hold Goldman Sachs Mortgage
Company, as Seller, and its directors, officers, employees and agents harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Seller by reason or result of the
misuse of this Limited Power of Attorney by [Midland][Rialto]. The foregoing
indemnity shall survive the termination of this Limited Power of Attorney and
the Mortgage Loan Purchase Agreement or the earlier resignation or removal of
[Midland][Rialto], as [Master][Special] Servicer under the PSA.

 

F-2

 

 

IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of the [__]th day of [__] 20[__].

 

  GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership           By:  
    Name:
Title:





 



F-3

 

